Exhibit 10.22
Share sale and purchase
agreement
relating to the entire issued
share capital of Sparex
Holdings Limited

         
 
       
 
       
Dated
    2010  
 
       
 
       

The Vendor (1)
The Purchaser (2)

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1 Interpretation
    1  
2 Sale and purchase of the Shares
    12  
3 Consideration
    12  
4 Condition
    13  
5 Conduct of the Business before Completion
    14  
6 Indebtedness
    15  
7 Completion
    15  
8 Indemnities
    16  
9 Warranties
    16  
10 Purchaser warranties and undertaking
    17  
11 Confidentiality
    17  
12 Access
    18  
13 Restrictions
    18  
14 Post Completion undertakings
    19  
15 Further assurance
    19  
16 Announcements
    19  
17 Entire agreement
    20  
18 Completion and rescission
    20  
19 Cumulative rights
    20  
20 Assignment and transfer
    20  
21 Costs and expenses
    21  
22 Waiver
    21  
23 Variation
    21  
24 Severance and nature of obligations
    21  
25 Notices
    21  
26 No set-off
    22  
27 Counterparts
    22  
28 Governing language
    22  
29 Governing law
    23  
30 Jurisdiction
    23  
31 Interpretation
    23  
32 Rights of third parties
    24  
33 Execution
    24  
SCHEDULE 1
    25  
Part 1: Particulars of the Company -
    25  
Part 2: Particulars of the Subsidiaries
    26  
SCHEDULE 2 - Completion Documents
    50  
Part 1: Documents which are to be delivered by the Vendor at Completion
    50  
Part 2: Documents which are to be delivered by the Purchaser at Completion
    52  
Part 3: Business to be transacted at meetings of the directors of the Company
and each of the UK Subsidiaries
    53  
SCHEDULE 3 - The Properties
    54  
Part 1: Freehold Properties
    54  
Part 2: Leasehold Properties
    54  
Part 3: Overseas Properties
    54  
SCHEDULE 4 - Warranty statements
    57  
Part 1: Title and Capacity
    57  
Part 2: The Company and the Subsidiaries
    59  
Part 3: General corporate and accounts
    61  
Part 4: Commercial
    64  

 



--------------------------------------------------------------------------------



 



         
Part 5: Employees
    68  
Part 6: Pension arrangements relating to the UK Subsidiaries
    70  
Part 7: Pension arrangements relating to the non-UK Subsidiaries
    72  
Part 8: Intellectual Property and Information Technology
    73  
Part 9: Property and Environmental
    74  
Part 10: Taxation
    76  
SCHEDULE 5 - Purchaser Warranties
    77  
SCHEDULE 6 - Limitations on liability under the Warranties
    79  
SCHEDULE 7 - Conduct of Business before Completion
    87  

Agreed Form Documents   1   Communications List   2   Disclosure Letter   3  
Powers of attorney in favour of the Purchaser to exercise voting rights pending
registration of the Purchaser as holder of the Shares   4   Letters of
resignation of directors and secretary   5   Letter of resignation of the
auditors   6   Board resolution of the Purchaser authorising the execution and
performance by the Purchaser of its obligations under this Agreement   7  
Evidence of the Vendor’s authority in respect of the execution and performance
by the Vendor of its obligations under this Agreement   8   Data Room Index   9
  Tax Deed   10   Announcement   11   Letter of No Indebtedness   12   Debt
Certificate   13   Agreed Indebtedness Spreadsheet   14   Deeds of Release   15
  Forms DS1   16   Details of the Bank Accounts

 



--------------------------------------------------------------------------------



 



              DATE 2010
 
            PARTIES
 
        (1)   Rubicon Partners Industries LLP, a limited liability partnership
registered in England and Wales with number OC304887 and whose registered office
is at 2B Sidings Court, Doncaster, South Yorkshire DN4 5NU (the “Vendor”); and
 
        (2)   AGCO International Holdings BV with company number 12067080 whose
registered office is at Horsterweg 66a, 5971 NG, Grubbenvorst, The Netherlands
(the “Purchaser”).
 
            INTRODUCTION
 
        (A)   Sparex Holdings Limited was incorporated in England and Wales on 7
October 2005 and is registered under number 0558609 as a private company limited
by shares. The Vendor is the sole beneficial owner of the Company.
 
        (B)   The Company is the parent holding company of the Subsidiaries.
 
        (C)   The main activity of the Subsidiaries is the distribution of
generic agricultural accessories, tractor replacement parts and machinery
implement parts servicing the agricultural after market.
 
        (D)   The Vendor is willing to sell or procure the sale and the
Purchaser is willing to purchase the Shares on the terms and subject to the
conditions of this Agreement.
 
            OPERATIVE PROVISIONS
 
        1   Interpretation
 
        1.1   In this Agreement, except where a different interpretation is
necessary in the context, the following expressions shall have the following
meanings:
 
       
 
  Accounts   the Company Accounts, the Sparex Limited Accounts and the Spenco
Accounts
 
       
 
  Act   any statute or statutory instrument including any amendment or
re-enactment of it for the time being in force and all orders, instruments,
regulations, notices, directions, bye-laws, permissions, consents, licences,
authorisations, permits and plans for the time being made or issued under it or
deriving validity from it and any other obligation imposed by law and all
regulations laws and directives made or issued by or with the authority of The
European Commission and/or the Council of Ministers
 
       
 
  Adjusted Cash Amount   the reconciled cash book balance set out in the Cash
Adjustment E-mail and referred to in sub-paragraph (c) of the definition “Cash
Adjustment E-mail”
 
       
 
  Affiliate   in relation to any body corporate (whether or not registered in
the United Kingdom), any holding company or subsidiary of such body corporate or
any subsidiary of a holding company of such body corporate in each case from
time to time
 
       
 
  Agreed Indebtedness Spreadsheet   a spreadsheet, in the agreed form, showing
the Holdings Debt Balance and Sparex Debt Balance at the date of this Agreement
as an amount equal to £55,656,668.52 and £20,036,079.68, respectively

1



--------------------------------------------------------------------------------



 



         
 
  this Agreement   this agreement including the Introduction and the Schedules
 
       
 
  Applicable Laws   the laws, regulations, directives, statutes, subordinate
legislation, common law and civil codes of any jurisdiction, all judgments,
orders, notices, instructions, decisions and awards of any court or competent
authority or tribunal and all codes of practice having force of law, statutory
guidance and policy notes
 
       
 
  Authorised Dealer   in relation to any transaction in respect of foreign
exchange in South Africa, a person authorised by the National Treasury of South
Africa to deal in foreign exchange
 
       
 
  ‘A’ Warranties   the warranties referred to in clause 9.1(a) and set out in
Parts 1 (Title and Capacity), 2 (The Company and the Subsidiaries), 3 (General
Corporate and Accounts), 6 (Pension arrangements relating to the UK
subsidiaries) and 10 (Taxation), in each case of Schedule 4
 
       
 
  Balancing Payment   a payment made pursuant to paragraph 7A or 7C schedule
28AA ICTA or Chapter 6 of part 4 of the Taxation (International and Other
Provisions) Act 2010
 
       
 
  Bank Accounts   each of the bank accounts details of which are set out in the
spreadsheet, in the agreed form, for these purposes
 
       
 
  Board(s)   the board of directors for the time being of the Purchaser and of
the Company as specifically referred to
 
       
 
  Books and Records   has its common law meaning and includes, without
limitation, all notices, correspondence, orders, inquiries, drawings, plans,
books of account and other documents and all computer disks or tapes or other
machine legible programs or other records (excluding software)
 
       
 
  the Business   the business of the Company and the Subsidiaries described in
the Introduction and any other business of the Subsidiaries carried on by them
at the date of this Agreement
 
       
 
  Business Day   a day (other than a Saturday or a Sunday) on which banks are
open for business (other than solely for trading and settlement in euro) in
London
 
       
 
  ‘B’ Warranties   the warranties given in Parts 4 (Commercial), 5 (Employees),
7 (Pension arrangements relating to Non-UK Subsidiaries), 8 (Intellectual
Property and Information Technology) and 9 (Property and Environmental), in each
case of Schedule 4 and for the avoidance of doubt, other than the ‘A’ Warranties
 
       
 
  Cash Adjustment E-mail   an email sent to the Vendor and the Purchaser from
one of the Key Employees containing the following:
 
       
 
     
(a) copies of bank statements in respect of each of the Bank Accounts as at the
close of business on 26 November 2010;
 
       
 
     
(b) a spreadsheet, prepared by Sparex Limited, setting

-2-



--------------------------------------------------------------------------------



 



         
 
     
      out, in respect of each of the Bank Accounts. uncleared receipts and
uncleared payments as at 26 November 2010;
 
       
 
     
(c)  the reconciled cash book balance, being the aggregate balances of each of
the Bank Accounts as set out in each of the said bank statements plus the
aggregate balances of each of the said uncleared receipts and minus the
aggregate balance of each of the said uncleared payments
 
       
 
  Claim   a claim for a breach of Warranty
 
       
 
  Communications List   the list, in the agreed form, setting out the details of
the postal addresses, fax numbers and email addresses of each of the parties to
this Agreement as at the date of this Agreement
 
       
 
  the Company   Sparex Holdings Limited, brief particulars of which are set out
in Part 1 of Schedule 1
 
       
 
  the Company Accounts   the audited balance sheet of the Company for the
financial period ended on the Company Accounts Date and the audited profit and
loss account of the Company for the financial period ended on the Company
Accounts Date, together with the directors’ report and other documents required
by law to be annexed thereto
 
       
 
  the Company Accounts Date   31 December 2009
 
       
 
  Company Accounts Standards   in relation to the accounts of any body corporate
incorporated in the United Kingdom, the applicable requirements of the Companies
Acts 1985 to 2006, together with accounting principles, standards and practices
which are generally accepted in the United Kingdom, in each case as at the date
of the relevant accounts
 
       
 
  the Company’s Auditors   PricewaterhouseCoopers LLP
 
       
 
  Compensating Adjustment Provisions   paragraphs 6 to 6E inclusive of Sch 28AA
of ICTA and Chapter 4 of Part 4 of the Taxation (International and Other
Provisions) Act 2010
 
       
 
  Complete Filing   as defined in clause 4.1(a)
 
       
 
  Completion   completion of the sale and purchase of the Shares in accordance
with the terms of clause 7
 
       
 
  Completion Date   the date on which Completion takes place in accordance with
clause 7 of this Agreement
 
       
 
  Composite Guarantee and Debenture   means the composite guarantee and
debenture entered into between, amongst others, the Vendor, the Company,
Anglehawk Limited, Sparex Limited and Spenco Engineering Co Limited and Royal
Bank of Scotland plc as agent and trustee for itself and for the Secured Parties
(as defined therein)
 
       
 
  Condition   as defined in clause 4.1
 
       
 
  Confidential Information   all technical, financial, commercial and other
information of a

-3-



--------------------------------------------------------------------------------



 



         
 
      confidential nature relating to the Business, including without
limitation, trade secrets, know-how, inventions, product information and
unpublished information relating to Intellectual Property, object code and
source code relating to software, marketing and business plans, projections,
current or projected plans or internal affairs of any of the Company and/or the
Subsidiaries, secret or confidential information, current and/or prospective
suppliers and customers (including any customer or supplier lists) and any other
person who has had material dealings with them
 
       
 
  Consideration   the consideration referred to in clause 3.1
 
       
 
  Data Room   the documents and information contained or referred to in the
electronic data room, virtually hosted and maintained by High Q, and made
available on or before 4 November 2010 to the Purchaser and its advisers in
relation to the Group and the Business and listed in the Data Room Index
 
       
 
  Data Room Index   the index, in the agreed form, (and annexed to the
Disclosure Letter) of the documents and information contained in the Data Room
 
       
 
  Debt Certificate   a certificate, in the agreed form, delivered by the Vendor
to the Purchaser on or before the Completion Date certifying the amount of the
Intra-Group Indebtedness
 
       
 
  Designated Account   such bank account, the details of which the Vendor
notifies to the Purchaser in writing prior to the Completion Date
 
       
 
  Disclosed Financial Indebtedness   means the Financial Indebtedness disclosed
at items 4.12.4.1, 4.19.4.1 and 4.20.4.1 of the index of the Data Room made
available by the Vendor to the Purchaser
 
       
 
  Disclosure Documents   the Disclosure Letter, the documents attached thereto
as listed in the schedule annexed to the Disclosure Letter and each and every
document contained in the Data Room
 
       
 
  the Directors   the persons specified as directors of the Company in
Schedule 1 (the expression “Director” meaning any of them)
 
       
 
  the Disclosure Letter   a letter in the agreed form bearing the same date as
this Agreement from the Vendor to the Purchaser, delivered to the Purchaser
immediately before execution of this Agreement, for which the Purchaser has
acknowledged receipt
 
       
 
  Domain Names   www.sparex.com, www.sparex.co.uk, www.sparexusa.com,
www.sparex.es, www.sparex.ie, www.sparex.com.au,
www.sparex.nl, www.sparex.fr and www.spenco.co.uk
 
       
 
  Effective Date   31 December 2010 or, if earlier, the Completion Date
 
       
 
  Employee   means any individual who has entered into or works under a contract
of employment or any other contract with a Subsidiary whereby the individual
undertakes to do or perform personally any work or services (save where the
relevant Subsidiary’s status by virtue of that contract is that of a client or
customer of

-4-



--------------------------------------------------------------------------------



 



         
 
      any profession or business undertaking carried on by an individual), and
any other individual within the definition of “employee” or “worker” in respect
of Applicable Laws. “Employees” shall be construed accordingly
 
       
 
  Encumbrances   any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest or title retention or any other
agreement or arrangement having a similar effect or any agreement to create any
of the foregoing
 
       
 
  Environment   air, water, land, buildings, structures, enclosures, or other
constructions, flora or fauna but not including humans
 
       
 
  Environmental Law   the laws which are binding on the Company and the
Subsidiaries (including common laws, statutes and subordinate legislation),
treaties, conventions, regulations, codes of practice or guidance notes (in each
case having the force of law) concerning the Environment
 
       
 
  Environmental Permit   any consent, permission, licence, accreditation,
approval or authorisation issued, registration made or exemption granted,
pursuant to Environmental Law
 
       
 
  Environmental Reports  
(a) the environmental due diligence assessments of the following properties
dated October 2010 carried out by Waterman Energy, Environment & Design Limited:
 
       
 
     
(i) Sparex Limited — Exeter Airport, Devon, EX5 2lJ;
 
       
 
     
(ii) Sparex Inc. — 190 Lena Drive. Aurora, Ohio, 44202, USA;
 
       
 
     
(iii) Sparex (Tractor Accessories) Ltd — Bally Griffin, Grannagh, Via Waterford,
Ireland;
 
       
 
     
(iv) Sparex Maschinenzubehoer — Handels GmbH — Hunnenbrunn, Gewerbezone 11,
A-9300 St Veit an der Glan, Austria;
 
       
 
     
(v) Sparex Handels- und Vertriebs GmbH — Hansestrasse 22, 27419 Sittensen,
Germany;
 
       
 
     
(vi) Sparex Handels- und Vertriebs GmbH — Sallstrasse 38, 74635 Mangoldsall,
Germany;
 
       
 
     
(vii) Sparex (Proprietary) Limited, 59-63 Marseilles Crescent, Briardene,
Durban, South Africa;
 
       
 
     
(viii) Sparex ApS Ltd, Sondergarden 12, 9460 Farso, Denmark; and
 
       
 
     
(ix) Sparex S.A.R.L., Zone Artisanale Ty Douar, Commana, France;

-5-



--------------------------------------------------------------------------------



 



         
 
     
(b) the environmental due diligence assessment by Waterman Energy, Environment
and Design Limited of Spenco Engineering Co. Limited — Station Road, Clyst
Honiton, Devon EX5 2DX dated August 2010; and
 
       
 
     
(c) the liability assessment of Sparex Limited Verstiging Holland BV — Hanepoel
156, Haarlemmermer, Zwaanshoek, Netherlands, 2136NN carried out by Argyll
Environmental on (i) 8 September 2010 and (ii) following an additional
inspection on 1 October 2010
 
       
 
  Exchange Control   the Foreign Surveillance Department of the South African
Reserve Bank responsible for the administration of exchange control on behalf of
the Minister of Finance in South Africa or an officer of the National Treasury
of South Africa who, by virtue of the division of work in National Treasury,
deals with the matter on the authority of such Minister of Finance
 
       
 
  Ex-gratia Pension   the ex-gratia pension to Tom Woolven in the sum of £3,070
per annum, as referred to in document 3.3.6.1 in the Data Room
 
       
 
  Financial Indebtedness   means any indebtedness for or in respect of:
 
       
 
     
(a) monies borrowed;
 
       
 
     
(b) any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;
 
       
 
     
(c) any amount raised pursuant to any note purchaser facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;
 
       
 
     
(d) the amount of any liability in respect of any finance or operating lease or
hire purchase contract;
 
       
 
     
(e) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);
 
       
 
     
(f) any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution;
 
       
 
     
(g) any amount of any liability under an advance or deferred purchase agreement
but only to the extent where any advance or deferred payment is arranged
primarily as a method of raising finance or is due more than six months after
sale or delivery;
 
       
 
     
(h) any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing and which is treated

-6-



--------------------------------------------------------------------------------



 



         
 
     
as a borrowing, in accordance with applicable accounting principles; and
 
       
 
     
(i)   the amount of any liability in respect of any guarantee for any of the
items referred to in paragraphs (a) to (h) above
 
       
 
      but excluding, in each case, the following:
 
       
 
     
(j)   normal trade credit incurred in the ordinary course of business or trading
and provided by a supplier in connection with any goods and/or services provided
by any supplier to any member of the group; and
 
       
 
     
(k)  any borrowing (whether by finance or operating lease, hire purchase
contract or otherwise) in relation to or otherwise in connection with the
ordinary course of trading or business (including, without limitation, in
connection with office equipment, vehicles or plant and machinery)
 
       
 
  FinanceCo   Finance Holdings Limited registered with company number 05586096
whose registered address is 2B Sidings Court, Doncaster DN4 5NU
 
       
 
  Franchise Agreements   means the management agreement and operating licences
for the sale and distribution of Sparex products entered into by Sparex Limited
and which are disclosed in the Data Room
 
       
 
  Full Title Guarantee   with the benefit of the implied covenants set out in
Part 1 of the LPMPA when a disposition is expressed to be made with full title
guarantee
 
       
 
  GLAS   the Vector Industries Limited Group Life Assurance Scheme AEG 41753
provided by Aviva being a group life assurance scheme, providing a lump sum on
death in service
 
       
 
  Group   the Company and the Subsidiaries
 
       
 
  GSHP   the stakeholder pension scheme comprising the Vector Stakeholder
Pension Scheme, provided by Standard Life Assurance Society
 
       
 
  Hazardous Substance   any natural or artificial substance or thing (whether in
solid, liquid or gaseous form) which is (alone or in combination) capable of
causing harm to the Environment or harm to human health
 
       
 
  Health and Safety Consents   any authorisation, certificate, consent, licence,
permission, permit or approval required by any Health and Safety Law
 
       
 
  Health and Safety Law   all laws (including common laws, statutes and
subordinate legislation and regulatory rules of practice, guidance notes,
circulars and directories (in each case having the force of law) concerning
health and safety in the workplace and which are now binding on the Subsidiaries
 
       
 
  Health and Safety Regulator   any public agency, authority or body having
powers or duties pursuant to Health and Safety Law

-7-



--------------------------------------------------------------------------------



 



         
 
  Holdings Debt Balance   outstanding principal and accrued interest owed at the
relevant time from the Company to FinanceCo in relation to any and all
intra-group facility arrangements between the Company and FinanceCo
 
       
 
  ICTA   the Income and Corporation Taxes Act 1988
 
       
 
  Information Memorandum   the information memorandum issued in relation to the
Group and the Business dated July 2010, a copy of which has been made available
to the Purchaser
 
       
 
  Information Technology   computer hardware, software and networks
 
       
 
  Intellectual Property   patents, trade marks, service marks, registered
designs, trade names, business names, domain names, copyright, computer software
and database rights and rights in know-how whether registered or unregistered
and including applications for the grant of any of the foregoing
 
       
 
  Intra-Group Indebtedness   an amount equal to the Holdings Debt Balance at the
Completion Date minus the Sparex Debt Balance at the Completion Date as set out
in the Debt Certificate
 
       
 
  Irish Planning Acts   the Local Government (Planning and Development) Acts,
1963 to 1999, the Planning and Development Acts 2000 to 2010 and the Building
Control Acts 1990 and 2007 and any regulations issued pursuant thereto and any
extant order or regulation made or confirmed under any of them and all
amendments or re-enactments of the same
 
       
 
  Key Employee   Steve Potter, Pierre Nadeau and Alain Pinvidic
 
       
 
  Leased Real Property   all the leases and licences of real property to which
the Company or any Subsidiary is a party as specified in Parts 2 and 3 of
Schedule 3
 
       
 
  Letter of No Indebtedness   a letter, in agreed form, to be delivered by the
Vendor to the Purchaser on or before the Completion Date that there are no
outstanding monies owing to any member of the Retained Group from any of the
Company and/or its Subsidiaries
 
       
 
  LLP Regulations 2009   the Limited Liability Partnerships (Application of
Companies Act 2006) Regulations 2009
 
       
 
  LPMPA   Law of Property (Miscellaneous Provisions) Act 1994
 
       
 
  Long Stop Date   31 December 2010 or such later date that the parties agree in
writing
 
       
 
  Management Accounts   the management accounts of each of the Company and
Anglehawk Limited and in the case of the Subsidiaries (excluding Anglehawk
Limited), the consolidated management accounts of the Subsidiaries (excluding
Anglehawk Limited), in each case from 31 December 2009 to the period ending at
the Management Accounts Date, copies of which are disclosed at sections 17.8.9
and 17.8.10 of the Data Room

-8-



--------------------------------------------------------------------------------



 



         
 
  Management Accounts Date   1 October 2010
 
       
 
  Non-Disclosable Information   all information (including but not limited to
Confidential Information) which relates to:
 
       
 
     
(a) the provisions of this Agreement;
 
       
 
     
(b) the negotiations relating to this Agreement; or
 
       
 
     
(c) the subject matter of this Agreement
 
       
 
  the Non-UK Subsidiaries   those of the Subsidiaries which are incorporated
outside the United Kingdom
 
       
 
  Notifying Territory   Austria
 
       
 
  Other Pension Arrangements   the Ex-gratia Pension and Stephen Potter’s
Pension Arrangement
 
       
 
  Owned Real Property   all the real freehold property owned by the Company or
any Subsidiary as specified in Parts 1 and 3 of Schedule 3
 
       
 
  Planning Acts   the Act or Acts for the time being in force relating to town
and planning
 
       
 
  Properties   the Leased Real Property and the Owned Real Property as specified
in Parts 1, 2 and 3 of Schedule 3
 
       
 
  Purchaser’s Group   the Purchaser, its subsidiaries and subsidiary
undertakings from time to time, any holding company of the Purchaser and all
other subsidiaries and subsidiary undertakings from time to time of such holding
company (including, in respect of the period following Completion, for the
avoidance of doubt, each of the Company and the Subsidiaries)
 
       
 
  the Purchaser’s Solicitors   Herbert Smith LLP, Exchange House, Primrose
Street, London EC2A 2HS
 
       
 
  Purchaser Warranties   the warranties given by the Purchaser in clause 10 and
Schedule 5 and each purchaser warranty statement shall be a “Purchaser Warranty”
 
       
 
  PwC Report   the financial report (volume 1 and 2), issued by
PricewaterhouseCoopers LLP, in relation to the Group and the Business, dated 25
August 2010, a copy of which has been made available to the Purchaser
 
       
 
  Registered   in respect of any period since 6 April 2006 registered under the
Finance Act 2004 and in respect of any prior period Approved under Chapter I or
Chapter IV (as the case may be) of Part 14 of ICTA
 
       
 
  Relevant Authority   the Austrian Federal Competition Authority
(Bundeswettbewerbsbehörde), Federal Cartel Prosecutor (Bundeskartellanwalt) or
Austrian Cartel Court (Kartellgericht)
 
       
 
  Relief   any loss, relief, allowance, exemption, set off, deduction or credit
in computing or against income, profits, gains or Taxation and any right to a
repayment of Taxation or any right to

-9-



--------------------------------------------------------------------------------



 



         
 
      payment in consideration for the surrender of Advance Corporation Tax or
group relief or made as a Balancing Payment.
 
       
 
  Retained Group   the Vendor and any Affiliate of it immediately prior to
Completion, but excluding the Company and the Subsidiaries
 
       
 
  Security   means a mortgage, charge, pledge, lien, assignment by way of
security, retention of title provision, trust or flawed asset arrangement (for
the purpose of, or which has the effect of, granting security) or other security
interest securing any obligation of any person, or any other agreement or
arrangement in any jurisdiction having a similar effect
 
       
 
  Shares   all of the issued shares of the Company, namely 1 ordinary share of
£1 each and 2 B ordinary shares of £1 each
 
       
 
  Sparex Debt Balance   outstanding principal and accrued interest owed at the
relevant time from FinanceCo to Sparex Limited in relation to any and all
intra-group facility arrangements between FinanceCo and Sparex Limited
 
       
 
  Sparex Limited Accounts   the audited balance sheet of Sparex Limited for the
financial year ending on the Company Accounts Date and the audited profit and
loss account of Sparex Limited for the financial period ended on the Company
Accounts Date, together with the director’s report and other documents required
by law to be annexed thereto
 
       
 
  Sparex Limited Compensating
Adjustment   a claim made pursuant to any of the Compensating Adjustment
Provisions by Sparex Limited up to and including Completion, to the effect that
the profits and losses of Sparex Limited in respect of indebtedness outstanding
between FinanceCo and Sparex Limited are to be computed or calculated for tax
purposes as if an arm’s length provision had been made or imposed instead of the
actual provision (as those terms are understood for the purposes of the
Compensating Adjustment Provisions)
 
       
 
  Sparex Reporting Forms   means in relation to each of the non-UK Subsidiaries,
the standard, profit and loss account and balance sheet, accounts reporting form
of such companies in respect of the financial years ending on the Company
Accounts Date
 
       
 
  Spenco Accounts   the audited balance sheet of Spenco Engineering Co. Limited
for the financial year ended on the Company Accounts Date and the audited profit
and loss account of Spenco Engineering Co. Limited for the financial period
ended on the Company Accounts Date, together with the director’s report and
other documents required by law to be annexed thereto
 
       
 
  Stephen Potter’s Pension Arrangement   the private pension scheme of Stephen
Potter (group finance director) to which Sparex Limited contributes 15.3% of
basic pay, as referred to in document 3.3.6.1 in the Data Room
 
       
 
  Strategic Review   a report by Patrick Woodrow dated 4 June 2010

-10-



--------------------------------------------------------------------------------



 



         
 
  Subsidiaries   those subsidiaries of which brief particulars of which are set
out in Part 2 of Schedule 1
 
       
 
  Supplementary Disclosure Letter   a letter dated on or before the date of
Completion from the Vendor to the Purchaser which may, at the option and
absolute discretion of the Vendor, be delivered to the Purchaser on or before
the date of Completion
 
       
 
  Tax or Taxation   as defined in the Tax Deed
 
       
 
  Tax Deed   the deed, in relation to Tax entered into pursuant to this
Agreement, in the agreed form
 
       
 
  Tax Warranties   the tax warranties set out in Part 10 of Schedule 4
 
       
 
  Taxing Authority   as defined in the Tax Deed
 
       
 
  Trade Marks   Community trade mark “SPAREX” — number 6854351;
 
       
 
      Australian trade mark “SPAREX” — number 1268177
 
       
 
      Australian trade mark “AGRIPAK” — number 325119;
 
       
 
      New Zealand trade mark “SPAREX” — number 797853;
 
       
 
      United States trade mark “SPAREX” — number 77596830;
 
       
 
      United States trade mark “GRAVOTEK” — number 3456061;
 
       
 
      Mexican trade mark “SPAREX” — number 1131971;
 
       
 
      Canadian Trade Mark “SPAREX” — number 1415246; and
 
       
 
      the Sparex catalogues
 
       
 
  Transaction   the transaction contemplated by this Agreement
 
       
 
  Treasury Transactions   any derivative transaction entered into in connection
with
protection against or benefit from fluctuation in any rate
or price
 
       
 
  UK Subsidiaries   those of the Subsidiaries which are incorporated in England
and Wales
 
       
 
  UK Unaudited Accounts   the unaudited balance sheets of each of Anglehawk
Limited and Sparex International Limited for the financial year ending on the
Company Accounts Date, together with the directors’ report and other documents
required by law to be annexed thereto
 
       
 
  VAT   value added tax imposed pursuant to Council Directive 2006/112 EC or any
national legislation implementing the same or any tax of a similar nature which
may be substituted for or levied in addition to it
 
       
 
  VATA   the United Kingdom Value Added Tax Act 1994
 
       
 
  Vector Pension Scheme   the occupational pension scheme established on 1
August 2000 and governed by a definitive trust deed and rules dated 1
August 2000
 
       
 
  Vendor VAT Groups   the VAT groups under VAT reference number 820 7397 28 and
645 2294 35 of which Rubicon Partners Industries LLP and

-11-



--------------------------------------------------------------------------------



 



         
 
      Vector Industries Ltd are the representative members respectively
 
       
 
  the Vendor’s Solicitors   SJ Berwin LLP, 10 Queen Street Place, London EC4R
1BE
 
       
 
  Warranty   the Warranties set out in Schedule 4 and each warranty statement
shall be a “Warranty”
 
       
 
  Websites   the WWW sites comprising all pages including graphics, audio-visual
effects, software and all the material, located at the Domain Names
 
       
 
  Working Hours   9.30 am to 5.30 pm on a Business Day
 
        2   Sale and purchase of the Shares
 
        2.1   The Vendor shall sell or procure to be sold with Full Title
Guarantee with effect from Completion all of the Shares and the Purchaser shall
purchase all of the Shares together with all rights attaching to them at
Completion and free from all Encumbrances.
 
        2.2   The Vendor waives and agrees to procure the waiver of any
restrictions on transfer, including pre-emption rights, which may exist in
relation to the Shares.
 
        2.3   The Purchaser shall not be obliged to complete the purchase of any
of the Shares unless the Vendor completes the sale of all of the Shares
simultaneously.
 
        3   Consideration
 
        3.1   In consideration of the sale of the Shares in accordance with the
terms of this Agreement, the Purchaser shall pay to the Vendor, in cash, at
Completion an amount equal to:
 
            (a + b)-c
 
            where:
 
            a  =  £52,698,054
 
            b  =  an amount equal to the Adjusted Cash Amount
 
            c  =  an amount equal to the Intra-Group Indebtedness
 
        3.2   For the purposes of calculating the consideration pursuant to
clause 3.1, save in the case of manifest error (in which case the provisions of
clauses 3.4 and 3.5 shall apply), the Adjusted Cash Amount set out in the Cash
Adjustment E-mail shall be final and binding on the Vendor and the Purchaser and
neither shall have any claim against any Key Employee or each other in relation
to or otherwise in connection with the contents of and information contained in
the Cash Adjustment E-mail provided by any Key Employee.
 
        3.3   Any payment made by the Vendor to the Purchaser under or in
respect of any breach of this Agreement or any document referred to herein in
the agreed form (including, without limitation, in respect of any Claim) shall
be and shall be deemed to be a reduction in the price paid for the Shares by the
Purchaser under this Agreement to the extent legally possible.
 
        3.4   The Purchaser or the Vendor may at any time within 20 Business
Days following Completion serve a notice on the other party disputing the
Adjusted Cash Amount as set out in the Cash Adjustment Email on the grounds of
manifest error (a “Dispute”), providing reasonable details of the Dispute (the
“Dispute Notice”). The parties shall meet or speak together in good faith to
discuss the Dispute and to reasonably agree any adjustments to the Adjusted Cash
Amount as are acceptable to both parties to resolve the Dispute and to
reasonably agree what adjustment should be made to the Adjusted Cash Amount so
paid (to reflect the said manifest error). If the parties fail to resolve

-12-



--------------------------------------------------------------------------------



 



    the Dispute, within 5 Business Days of receipt of the Dispute Notice, the
Dispute shall be referred for resolution by either party to an independent
accountant being a partner in an independent firm of internationally recognised
chartered accountants (the “Expert”) to be appointed (in default of nomination
by agreement between the Vendor and the Purchaser within a further 5 Business
days) by the President for the time being of the Institute of Chartered
Accountants in England and Wales). The Expert shall determine the proceedings to
be followed in making his determination and he shall give his decision on the
Dispute within 14 Business days of the date of his appointment. The Expert shall
state what adjustments (if any) are necessary to the Adjusted Cash Amount and
this determination shall be final and binding on all concerned and shall be
given by the Expert acting as an expert and not as an arbitrator. The fees and
costs of the Expert (including his expenses) shall be borne by the Vendor and
the Purchaser in such proportions as the Expert shall determine in his absolute
discretion (or, in the absence of any such determination, by the Vendor and the
Purchaser in equal amounts). If pursuant to such agreement or determination as
aforesaid it is concluded that the Adjusted Cash Amount was calculated in error,
the following shall occur:

  (a)   if there is a shortfall in relation to the Adjusted Cash Amount paid
then the Purchaser shall within 5 Business Days of such agreement or
determination pay for the account of the Vendor an amount equal to the shortfall
by electronic transfer of cleared funds to the Vendor’s Solicitors bank account;
and     (b)   if there is an excess in relation to the Adjusted Cash Amount paid
then the Vendor shall within 5 Business Days of such agreement or determination
pay or procure the payment to the Purchaser of an amount equal to the excess by
electronic transfer of cleared funds to the bank account notified by the
Purchaser to the Vendor in writing.

3.5   For the purposes of clauses 3.2 and 3.4, manifest error shall be limited
to any mathematical errors made by the Key Employees in adding and subtracting
(as the case may be) the numbers contained in the bank statements and
spreadsheet referred to in paragraphs (a) and (b) of the definition of “Cash
Adjustment E-mail” for the purposes of providing the reconciled cash book
balance referred to in paragraph (c) of such definition and, for the avoidance
of doubt, shall not include any errors contained in such bank statements and
spreadsheet, and used by the Key Employees in preparing the said reconciled cash
book balance.

4   Condition

4.1   Completion of this Agreement is conditional upon satisfaction of the
following condition (the “Condition”):

  (a)   all necessary notifications and filings to the Relevant Authority having
been made in relation to the subject matter of this Agreement (“Complete
Filing”); and     (b)   to the extent legally required, the said Relevant
Authority adopting a decision, or being deemed to have adopted a decision,
approving the Transaction in respect of the Notifying Territory in respect of
which such Relevant Authority has jurisdiction.

4.2   The Purchaser shall make the Complete Filing together with all other
required documents with the Relevant Authorities as soon as practicable no later
than five Business Days after the date of this Agreement, to the extent not yet
filed prior to that date and thereafter use all reasonable endeavours to ensure
satisfaction of the Condition in a timely manner, and in any event, by the
Longstop Date.

4.3   In relation to the Complete Filing:

  (a)   the Purchaser shall consult with the Vendor and the Vendor’s Solicitors
and advisers in respect of the filings referred to in clause 4.1(a) and shall
provide the Vendor and the

-13-



--------------------------------------------------------------------------------



 



      Vendor’s Solicitors and advisers with a reasonable opportunity to review
such filings (subject to appropriate confidentiality redactions) prior to
submission to the Relevant Authority; and     (b)   all requests and enquiries
from any government, governmental, supranational or trade agency, court or
regulatory body, including, without limitation, the Relevant Authority, shall be
dealt with by the Purchaser after consultation with the Vendor and the Vendor
and the Purchaser shall promptly co-operate with each other in a reasonable
fashion and provide all necessary information and assistance reasonably required
by such government, agency, court or body upon being requested to do so by the
other.

4.4   The Purchaser hereby acknowledges that any consent and/or clearance
obtained from the Relevant Authority in respect of the transaction contemplated
by this Agreement may be subject to certain conditions (the “Competition
Clearance Conditions”). In the event the Relevant Authority impose any such
Competition Clearance Conditions, then provided that the Purchaser acting
reasonably considers such Competition Clearance Conditions to be reasonable then
the Purchaser shall accept and comply fully with such Competition Clearance
Conditions.

4.5   The Vendor shall co-operate with the Purchaser in a reasonable fashion and
use its reasonable endeavours to provide or procure the provision of such
assistance as is reasonably required by the Purchaser to enable it to make the
Complete Filing referred to in clause 4.1(a).

4.6   The Purchaser shall provide to the Vendor copies of the Complete Filing
provided for in clause 4.1 above following submission (subject to appropriate
confidentiality redactions) and will keep the Vendor reasonably informed of the
progress in obtaining the approvals provided for in clause 4.1 above.

4.7   The Purchaser shall give notice to the Vendor of, in each case:

  (a)   the Relevant Authority adopting a decision or being deemed to have
adopted a decision approving the Transaction in respect of its Notifying
Territory; and     (b)   the satisfaction of the Condition

    as soon as reasonably practicable and in any event within 2 Business Days
upon becoming aware of the same.

4.8   The parties acknowledge that the Condition set out in clause 4.1 may only
be waived with the consent of both the Vendor and the Purchaser but not
otherwise. Any waiver of the Condition must be in writing and served upon the
other party to this Agreement in accordance with the provisions of clause 25
(Notices).

4.9   If the Condition has not been satisfied in full (or waived in accordance
with clause 4.8) on or before the Long Stop Date (or such later date as shall be
agreed in writing between the Vendor and the Purchaser) this Agreement shall
then immediately terminate (other than clauses 4 (Condition), 1 (Interpretation
), 11 (Confidentiality), 16 (Announcements), 17 (Entire agreement), 21 (Costs
and expenses), 25 (Notices) and 29 (Governing law)) and no party shall have any
claim against any other party under this Agreement or in respect of the subject
matter of this Agreement by the Purchaser save in respect of any liabilities
which have accrued prior to the Agreement terminating, in relation to the
clauses of the Agreement that remain in force.

5   Conduct of the Business before Completion

5.1   The Vendor shall procure that the Company and the Subsidiaries continue to
carry on business in substantially the same manner as their businesses have been
carried on before the date of this Agreement.

-14-



--------------------------------------------------------------------------------



 



5.2   Pending Completion, the Vendor shall procure that, without the prior
written consent of the Purchaser (which shall not be unreasonably withheld or
delayed), neither the Company nor the Subsidiaries, shall do or omit to do
anything that is a breach of Schedule 7.

5.3   Pending Completion, the Vendor shall procure that, upon reasonable request
from the Purchaser to the Vendor, subject to applicable legal and regulatory
requirements the Purchaser is given reasonable access during normal business
hours to the books and records, documents, information, data and financial
affairs, including the statutory books, minute books, contracts, customer lists,
supplier lists and leases of, in each case relating solely to, the Group but
only to the extent that such documents exist and are in the possession of a
member of the Group.

6   Indebtedness

6.1   The Vendor shall procure that Sparex Limited sends both the Vendor and the
Purchaser the Cash Adjustment E-mail on or before 6 December 2010.

6.2   The Vendor shall deliver to the Purchaser on or before the Completion
Date, the Debt Certificate.

6.3   On or before the Completion Date, the Vendor shall procure that:

  (a)   FinanceCo repays the Sparex Debt Balance to Sparex Limited;     (b)  
Sparex Limited makes an intra-group loan to the Company of an amount equal to
the Sparex Debt Balance; and thereafter     (c)   the Company repays part of the
Holdings Debt Balance, so that following such repayment of part of the Holdings
Debt Balance, the Holding Debt Balance on the Completion Date shall be equal to
the Intra-Group Indebtedness.

6.4   The parties hereby acknowledge that on the basis that the payment to be
made by FinanceCo to Sparex Limited pursuant to clause 6.3(a) above, the payment
to be made by Sparex Limited to the Company pursuant to clause 6.3(b) above and
the payment to be made by the Company to Finance Co pursuant to clause 6.3(c)
above are all of an equal amount, the Vendor’s procurement obligation for each
of paragraphs (a), (b) and (c) of clause 6.3 above shall be satisfied by making
the appropriate accounting entries in the financial books of each of the
aforementioned companies and cash movements shall not be required.

7   Completion

7.1   Completion shall take place at the offices of the Vendor’s Solicitors (or
any other location agreed upon in writing by the Vendor and the Purchaser) on
the fifth Business Day following notice given by the Purchaser pursuant to
clause 4.7 or, if later, at such other time as the Vendor and Purchaser shall
mutually agree in writing, when:

  (a)   the Purchaser shall deliver or cause to be delivered to the other the
items listed in Part 2 of Schedule 2;     (b)   the Purchaser shall procure the
payment to the Vendor of an amount equal to the Consideration by electronic
transfer of cleared funds to the Designated Account ;     (c)   the Purchaser
shall procure the repayment by the Company of the Holdings Debt Balance, such
repayment to be satisfied by the payment by the Company of a sum equal to the
Intra-Group Indebtedness by an electronic transfer of cleared funds to the
Designated Account;     (d)   subject to the Purchaser performing its
obligations as aforesaid, the Vendor shall deliver or cause to be delivered to
the Purchaser the items listed in Part 1 of Schedule 2; and

-15-



--------------------------------------------------------------------------------



 



  (e)   subject to the Purchaser performing its obligations as aforesaid the
Vendor shall procure that the business specified in Part 3 of Schedule 2 is
transacted at meetings of the directors of the Company and each of the UK
Subsidiaries.

7.2   The Vendor hereby confirms that the payment of the amounts equal to the
Intra-Group Indebtedness and Consideration into the Designated Account shall be
a sufficient discharge for the Purchaser of its obligations under clauses 3.1,
7.1(b) and 7.1(c) and the Purchaser shall not be concerned to see to the
application thereof or be responsible for the loss or misapplication of such
sum.

7.3   Pending Completion, the Vendor shall use its reasonable endeavours to
organise:

  (a)   the issue of share certificates by the non-UK Subsidiaries in favour of
the shareholder member of such Non-UK Subsidiaries; and     (b)   any amendments
required to the register of members of the Non-UK Subsidiaries detailed in the
disclosure, made against warranty 6 of Part 2 of Schedule 4 of this Agreement,
of the Disclosure Letter, to reflect the correct shareholder member of such
Subsidiary, but only to the extent such Subsidiary is required to maintain a
register of members by the jurisdiction of its incorporation,

    and for this purpose, in each case reasonable endeavours shall be limited to
instructing the Key Employees to organise such issue and amendment (as the case
may be) and providing all such reasonable assistance to the Key Employees and
each non-UK Subsidiary to facilitate such issue and amendment (as the case may
be).

8   Indemnities

    The Vendor shall indemnify the Purchaser (for itself and as agent and/or
trustee for the Company and each of the Subsidiaries) against all costs,
expenses, damages, compensations, fines and other liabilities:

  (a)   arising at any time as a result of the Company or any of the UK
Subsidiaries ceasing to participate or having ceased to participate in the
Vendor Pension Scheme (including without limitation any debt arising under
Section 75 or 75A of the Pensions Act 1995); or     (b)   arising out of or in
connection with any contribution notice or financial support direction that has
been in the period prior to the date of this Agreement or may be issued within
six years of the date of this Agreement by the Pensions Regulator (established
under Section 1 of the Pensions Act 2004) under Section 38 or 43 of the Pensions
Act 2004 in respect of any pension arrangement of (i) the Vendor; or (ii) any
member of the Retained Group.

9   Warranties

9.1   The Vendor hereby warrants to the Purchaser at the date of this Agreement
and on the Effective Date:

  (a)   in the terms of the ‘A’ Warranties; and     (b)   so far as the Vendor
is aware, having made all reasonable enquiry in the circumstances in accordance
with clause 9.2 below, in the terms of the ‘B’ Warranties,

    save, in each case, to the extent that facts or circumstances inconsistent
with the Warranties are fairly disclosed in the Disclosure Letter (or in the
case of the Warranties that are repeated on the Effective Date only and in
respect of events or circumstances arising following the date of this Agreement
only), the Supplementary Disclosure Letter (if any) and for this purpose “fairly
disclosed” for the purposes of the Disclosure Letter and the Supplementary
Disclosure Letter (if

-16-



--------------------------------------------------------------------------------



 



    any) means disclosed in such manner and with such detail as to enable the
Purchaser to make a reasonable assessment of the matter concerned. For the
purposes of the Warranties that are repeated on the Effective Date, any express
or implied reference in the Warranties to the date of this Agreement shall be
deemed replaced by a reference to the Effective Date,

9.2   For the purposes of clause 9.1(b), the level of the Vendor’s awareness
shall be limited only to the actual awareness of Alan Fletcher, Ian Fisher and
Andrew Fischer having made reasonable enquiry of the Key Employees (but, for the
avoidance of doubt, no other enquiries).

9.3   The provisions of Schedule 6 which, among other things, negate, limit,
regulate or otherwise affect the liability of the Vendor in relation to Claims
shall remain in full force and be fully applicable in all circumstances and, in
particular, notwithstanding any breach of the Warranties or any claim against
the Vendor in respect of the Warranties, whatever its nature or consequences.

9.4   The Purchaser acknowledges and agrees that it does not rely on and has not
been induced to enter into this Agreement on the basis of any warranties,
representations, covenants, undertakings, indemnities or other statements
whatsoever, other than those expressly set out in this Agreement and
acknowledges and agrees that neither the Vendor, nor any of the Company or its
Subsidiaries, nor any of their agents, advisers, respective officers or
employees have given any such warranties, representations, covenants,
undertakings, indemnities or other statements including, without limitation, as
to the accuracy or completeness of any information and/or documentation
(including, without limitation: (i) the Information Memorandum; (ii) the
contents of the Disclosure Letter; (iii) the contents of the Disclosure
Documents; (iv) the contents of the Data Room; (v) the Environmental Reports;
(vi) the Strategic Review; (vii) the PwC Report and (viii) any forecasts,
estimates, projections, statements of intent or statements of opinion) provided
to or held or used by the Purchaser, any other member of the Purchaser’s Group
or any of their respective advisers or agents (howsoever provided, held or
used).

9.5   The sole remedy of the Purchaser for any breach of any of the Warranties
or any other breach of this Agreement by the Vendor shall be an action for
damages. The Purchaser shall not be entitled to rescind or terminate this
Agreement in any circumstances whatsoever, other than any such right in respect
of fraudulent misrepresentation.

9.6   Any information supplied by the Company or the Subsidiaries, their
officers or employees to the Vendor in connection with, or to form the basis of,
the Warranties or any matter covered in the Disclosure Documents shall be deemed
not to include or have included a representation, warranty or guarantee of its
accuracy to the Vendor and shall not constitute a defence to the Vendor to any
claim made by the Purchaser. The Vendor hereby waives any and all claims against
the Company, the Subsidiaries, their officers and employees in respect of any
information so supplied.

10   Purchaser warranties and undertaking

    The Purchaser warrants to the Vendor at the date of this Agreement in the
terms of the Purchaser Warranties in Schedule 5 by reference to the facts and
circumstances existing at such time.

11   Confidentiality

11.1   The Vendor (for itself and each member of the Retained Group) and the
Purchaser (for itself and each member of the Purchaser’s Group) hereby undertake
that they shall both during and after the term of this Agreement preserve the
confidentiality of the Non-Disclosable Information, and except to the extent
otherwise expressly permitted by this Agreement, not directly or indirectly
reveal, report, publish, disclose or transfer or use for its own or any other
purposes such Non-Disclosable Information, and provided that any Confidential
Information solely relating to the Group in relation to the period before
Completion shall not be Confidential Information of the Vendor following
Completion and, for the avoidance of doubt, any Confidential Information
relating solely to the Group in relation to the period after Completion shall be
Confidential Information of the Purchaser.

-17-



--------------------------------------------------------------------------------



 



11.2   Notwithstanding any other provision in this Agreement, any party may,
after consultation with the other party whenever practicable (and legally
permissible), disclose Non-Disclosable Information if and to the extent:

  (a)   required by law; or     (b)   required by any securities exchange on
which any party’s securities are listed or traded; or     (c)   required by any
regulatory or governmental or other authority with relevant powers to which any
party is subject or submits (whether or not the authority has the force of law);
or     (d)   requires to vest the full benefit of this Agreement in that party
or to enforce any of the rights of that party in this Agreement; or     (e)  
required by its professional advisers, officers, employees, consultants,
subcontractors, insurance brokers, or agents to provide their services (and
subject always to similar duties of confidentiality); or     (f)   that
information is in or has come into the public domain through no fault of that
party; or     (g)   the other parties have given prior written consent to the
disclosure; or     (h)   it is necessary to obtain any relevant tax clearances
from any appropriate tax authority.

11.3   The Purchaser hereby agrees to (and shall procure that each member of the
Purchaser’s Group shall) keep secret and confidential and not to (and shall
procure that each member of the Purchaser’s Group shall not) use, disclose or
divulge to any third party or enable or cause any person to become aware of any
confidential information relating to any member of the Retained Group including
but not limited to intellectual property (whether owned or licensed by any of
such companies), inventions, know-how, lists of customers, reports, notes,
memoranda and all other documentary records pertaining to such companies or
their business affairs, finances, suppliers, customers or contractual or other
arrangements provided always that the restrictions contained in this clause 11.3
shall not apply to any confidential information if and to the extent disclosure
is required in respect of any matters set out in paragraphs (a) to (h) of clause
11.2.

11.4   The restrictions in this clause 11 shall continue to apply after
Completion without limit in time.

12   Access

    The Purchaser shall make available to the Vendor any Books and Records of
the Company and/or the Subsidiaries as the case may be, (or, if practicable, the
relevant parts of those Books and Records) which are reasonably required by the
Vendor for the purpose of dealing with its Tax affairs and accordingly, the
Purchaser shall, upon being given reasonable notice by the Vendor and subject to
the Vendor giving such undertaking as to confidentiality as the Purchaser shall
reasonably require, procure that such Books and Records are made available to
the Vendor for inspection (during Working Hours) and copying (at the Vendor’s
expense) for and only to the extent necessary for such purpose and for a period
of six years from Completion.

13   Restrictions

13.1   The Vendor hereby agrees that it will not and will procure that no other
member of the Retained Group shall either alone or together with or as agent,
officer or employee of any other person, firm or company for a period of one
year from Completion offer employment to or employ or offer to conclude any
contract of services with any Key Employee or procure or facilitate the making
of such an offer by any person, firm or company or entice or endeavour to entice
any Key Employee to terminate their employment or contract for services with the
Subsidiaries, provided that this

-18-



--------------------------------------------------------------------------------



 



    clause 13.1 shall not prevent any member of the Retained Group from
employing any person who responds to a public advertisement for the relevant
vacancy placed by or on behalf of the relevant member of the Retained Group if
there has been no previous contact between any member of the Retained Group (or
any person acting on its behalf) and that person.

13.2   The Vendor acknowledges that the restriction in clause 13.1 is reasonable
and that the duration, extent and application of the restriction is no greater
than is necessary for the protection of the goodwill of the business of the
Group. Should the restriction be found to be void or unenforceable without the
deletion of some part of it or the reduction in duration specified, that
restriction shall apply with such modification as may be necessary to make it
valid.

13.3   After Completion, the Vendor shall not and shall procure that each member
of the Retained Group shall not without the Purchaser’s express agreement hold
itself out as being interested in or in any way connected (other than as a
matter of historic fact) with any member of the Group or permit any person to
hold out the Vendor or any other member of the Retained Group as being so
interested.

13.4   After Completion, the Purchaser shall not and shall procure that each
member of the Purchaser’s Group shall not without the Vendor’s express agreement
hold itself out as being interested in or in any way connected (other than as a
matter of historic fact) with any member of the Retained Group or permit any
person to hold out the Purchaser or any other member of the Purchaser’s Group as
being so interested.

14   Post Completion undertakings

14.1   The Purchaser shall procure that the Company and the Subsidiaries shall
within 20 Business Days after Completion remove any name containing a reference
to the name “Rubicon” or the whole or part of the corporate name of any other
member of the Retained Group or any confusingly similar word or name or the logo
of any other member of the Retained Group on any vans or vehicles or
work-clothing provided by the Subsidiaries to its employees.

14.2   The Purchaser shall procure that within 10 Business Days after Completion
the Subsidiaries and the Company shall have ceased communicating (whether in
writing, orally or otherwise) or otherwise, trading with any third party using
any name containing a reference to “Rubicon” or the whole or part of the
corporate name of any other member of the Retained Group or any confusingly
similar word or name.

15   Further assurance

    For a period of 12 months from the Completion Date, the Vendor shall, at the
Purchaser’s reasonable cost (and, for the avoidance of doubt, the Vendor shall
not be required to incur any cost which is not reimbursed by the Purchaser),
execute all such deeds and documents and do all such reasonable things as the
Purchaser may reasonably require for giving the Purchaser the legal and
beneficial title to the Shares and are necessary to perfect the matters intended
to be effected pursuant to this Agreement.

16   Announcements

16.1   Except to the extent otherwise expressly permitted by this Agreement and
except for the announcement in the agreed form, the parties shall not make any
public announcement or issue a press release or respond to any enquiry from the
press or other media concerning or relating to this Agreement or its subject
matter or any ancillary matter.

16.2   Notwithstanding any other provision in this Agreement, any party may,
after consultation with the other parties whenever practicable, make or permit
to be made an announcement concerning or relating to this Agreement or its
subject matter or any ancillary matter if and to the extent required by:

-19-



--------------------------------------------------------------------------------



 



  (a)   law; or     (b)   any securities exchange on which any party’s
securities are listed or traded; or     (c)   any regulatory or governmental or
other authority with relevant powers to which any party is subject or submits,
whether or not the requirement has the force of law; or     (d)   where the form
of such announcement is first approved in writing by the Vendor and the
Purchaser.

17   Entire agreement

17.1   This Agreement and the documents referred to or incorporated in it
constitute the entire agreement between the parties relating to the subject
matter of this Agreement and supersede and extinguish any prior drafts,
agreements, undertakings, representations, warranties and arrangements of any
nature whatsoever, whether or not in writing, between the parties in relation to
the subject matter of this Agreement.   17.2   Each of the parties acknowledges
and agrees that it has not entered into this Agreement in reliance on any
statement or representation of any person (whether a party to this Agreement or
not) other than as expressly incorporated in this Agreement.   17.3   Nothing in
this Agreement, or in any other document referred to herein shall be read or
construed as excluding any liability or remedy as a result of fraud.   17.4  
Without limiting the generality of the foregoing, each of the parties
irrevocably and unconditionally waives any right or remedy it may have to claim
damages and/or to rescind this Agreement by reason of any misrepresentation
(other than a fraudulent misrepresentation) having been made to it by any person
(whether party to this Agreement or not) and upon which it has relied in
entering into this Agreement.   17.5   Each of the parties acknowledges and
agrees that the only cause of action available to it under the terms of this
Agreement shall be for breach of contract.   18   Completion and rescission  
18.1   Any provisions of this Agreement shall, so far as they are capable of
being performed or observed, continue in full force and effect notwithstanding
Completion except in respect of those matters already performed.   18.2  
Neither the Purchaser nor the Vendor shall have any right to rescind or
terminate this Agreement or treat this Agreement as rescinded or terminated or
to delay performance of its obligations under this Agreement or under the
provisions of the Misrepresentation Act 1967, the Unfair Contract Terms Act 1977
or for any other reason, or in any circumstances, whatsoever, and accordingly,
each party hereby waives all such other rights of rescission and/or termination
that it might otherwise have in respect of this Agreement save to the extent
that such right of rescission or termination arises as a result of the fraud of
the other party.   19   Cumulative rights       The rights of the parties under
this Agreement are independent, cumulative and without prejudice to all other
rights available to them whether as a matter of common law, statute, custom or
otherwise.   20   Assignment and transfer   20.1   Subject to clause 20.2, this
Agreement is personal to the parties and no party may assign, transfer,
subcontract, delegate, charge or otherwise deal in any other manner with this
Agreement or any of its rights or obligations nor grant, declare, create or
dispose of any right or interest in it without the

-20-



--------------------------------------------------------------------------------



 



    prior written consent of the other party. Any purported assignment,
transfer, subcontracting, delegation, charging or dealing in contravention of
this clause 20 shall be ineffective.

20.2   The benefit of this Agreement may be assigned by the Purchaser to a
member of the Purchaser’s Group provided that the Purchaser shall procure that
any member of the Purchaser’s Group to whom any or all of the rights under this
Agreement are assigned shall assign such rights back to the Purchaser
immediately prior to it ceasing to be a member of the Purchaser’s Group provided
that where the Purchaser has assigned any of the benefit of this Agreement, the
liability of the Vendor under this Agreement shall in no circumstances be
greater than liability would have been had no assignment taken place.   21  
Costs and expenses       Subject to clause 3.4, each party shall pay its own
costs and expenses in relation to the negotiation, preparation, execution,
performance and implementation of this Agreement and each document referred to
in it and other agreements forming part of the transaction, save that this
clause shall not prejudice the right of either party to seek to recover its
costs in any litigation or dispute resolution procedure which may arise out of
this Agreement.   22   Waiver   22.1   A waiver of any right, power, privilege
or remedy provided by this Agreement must be in writing and may be given subject
to any conditions thought fit by the grantor. For the avoidance of doubt, any
omission to exercise, or delay in exercising, any right, power, privilege or
remedy provided by this Agreement shall not constitute a waiver of that or any
other right, power, privilege or remedy.   22.2   A waiver of any right, power,
privilege or remedy provided by this Agreement shall not constitute a waiver of
any other breach or default by the other party and shall not constitute a
continuing waiver of the right, power, privilege or remedy waived or a waiver of
any other right, power, privilege or remedy.   22.3   Any single or partial
exercise of any right, power, privilege or remedy arising under this Agreement
shall not preclude or impair any other or further exercise of that or any other
right, power, privilege or remedy.   23   Variation       Any variation of this
Agreement or of any of the documents referred to in it is valid only if it is in
writing (which, for this purpose, does not include email) and signed by or on
behalf of each party.   24   Severance and nature of obligations   24.1   If any
provision of this Agreement is held to be invalid or unenforceable by any
judicial or other competent authority, all other provisions of this Agreement
will remain in full force and effect and will not in any way be impaired.   24.2
  If any provision of this Agreement is held to be invalid or unenforceable but
would be valid or enforceable if some part of the provision were deleted, or the
period of the obligation reduced in time, or the range of activities or area
covered, reduced in scope, the provision in question will apply with the minimum
modifications necessary to make it valid and enforceable.   25   Notices   25.1
  Any communication to be given in connection with this Agreement shall be in
writing in English except where expressly provided otherwise and shall either be
delivered by hand or sent by first class prepaid post or fax or by email.
Delivery by courier shall be regarded as delivery by hand.   25.2   Such
communication shall be sent to the address of the relevant party or his fax
number or email address set out in the Communications List or to such other
address or fax number or email

-21-



--------------------------------------------------------------------------------



 



    address as may previously have been communicated by one party to all the
others in accordance with this clause 25.2 and clause 25.5. Each communication
shall be marked for the attention of the relevant person.

25.3   A communication shall be deemed to have been served:

  (a)   if delivered by hand at the address referred to in clause 25.2, at the
time of delivery;     (b)   if sent by first class prepaid post to the address
referred to in clause 25.2, at the expiration of two clear days after the time
of posting; and     (c)   if sent by fax to the number referred to in clause
25.2 or sent by email to the email address specified in that clause, at the time
of completion of transmission by the sender.

    If a communication would otherwise be deemed to have been delivered outside
normal business hours (being 9:30 a.m. to 5:30 p.m. on a Business Day) in the
time zone of the territory of the recipient under the preceding provisions of
this clause 25.3, it shall be deemed to have been delivered at the next opening
of such business hours in the territory of the recipient.

25.4   In proving service of the communication, it shall be sufficient to show
that delivery by hand was made or that the envelope containing the communication
was properly addressed and posted as a first class prepaid letter or that the
fax was despatched and a confirmatory transmission report received or that the
email was transmitted to the correct email address, whether or not opened or
read by the recipient.   25.5   A party may notify the other parties to this
Agreement of a change to its name, relevant person, address or fax number or
email address for the purposes of clause 25.2 provided that such notification
shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five clear Business Days after the date on which notice is deemed to
have been served, the date falling five clear Business Days after notice of any
such change is deemed to have been given.

25.6   For the avoidance of doubt, the parties agree that the provisions of
clauses 25.1, 25.2, 25.3, 25.4 and 25.5 shall not apply in relation to the
service of any claim form, application notice, order, judgment or other document
relating to or in connection with any proceeding, suit or action arising out of
or in connection with this Agreement.

26   No set-off

    All payments to be made under this Agreement or the Tax Deed shall be made
in full without any set-off or counterclaim and free from any deduction or
withholding save as may be required by law in which event such deduction or
withholding shall not exceed the minimum amount which is required by law to be
deducted or withheld and the payer will simultaneously pay to the payee such
additional amounts as will result in the receipt by the payee of a net amount
equal to the full amount which would otherwise have been receivable had no such
deduction or withholding been required.

27   Counterparts

    This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all the counterparts shall together constitute
one and the same agreement.

28   Governing language

28.1   This Agreement is in English.

-22-



--------------------------------------------------------------------------------



 



28.2   If this Agreement is translated into any language other than English, the
English language text shall prevail in any event.   28.3   Each notice,
instrument, certificate or other communication to be given by one party to
another in this Agreement or in connection with this Agreement shall be in
English (being the language of negotiation of this Agreement) and if such
notice, instrument, certificate or other communication or this Agreement is
translated into any other language, the English language text shall prevail.  
29   Governing law       This Agreement and any dispute or claim arising out of
or in connection with it or its subject matter, whether of a contractual or
non-contractual nature, shall be governed by and construed in accordance with
the law of England and Wales.   30   Jurisdiction       The parties irrevocably
agree that the courts of England and Wales shall have exclusive jurisdiction to
settle any dispute which may arise out of or in connection with this Agreement
in respect of any claim brought against the Vendor and shall have non-exclusive
jurisdiction in respect of any claim brought by the Vendor.   31  
Interpretation   31.1   The clause and paragraph headings and the table of
contents used in this Agreement are inserted for ease of reference only and
shall not affect construction.   31.2   References in this Agreement and the
Schedules to the parties, the Introduction, Schedules and clauses are references
respectively to the parties, the Introduction and Schedules to and clauses of
this Agreement.   31.3   References to documents “in the agreed form” are to
documents in terms agreed between the parties prior to execution of this
Agreement, annexed to this Agreement and initialled for identification by or on
behalf of the Vendor and the Purchaser.   31.4   Where any Warranty is qualified
by reference to materiality (including by a phrase such as “in all material
respects”), such reference shall, unless specified to the contrary, be construed
as reference to materiality in the context of the Group as a whole.   31.5  
References to “writing” or “written” includes any other non-transitory form of
visible reproduction of words.   31.6   References to times of the day are to
that time in London and references to a day are to a period of 24 hours running
from midnight.   31.7   References to any English legal term or legal concept
shall in respect of any jurisdiction other than England be deemed to include
that which most approximates in that jurisdiction to such English legal term or
legal concept.   31.8   References to persons shall include bodies corporate,
unincorporated associations and partnerships, in each case whether or not having
a separate legal personality.   31.9   References to the word “include” or
“including” (or any similar term) are not to be construed as implying any
limitation and general words introduced by the word “other” (or any similar
term) shall not be given a restrictive meaning by reason of the fact that they
are preceded by words indicating a particular class of acts, matters or things.
  31.10   Save where the context specifically requires otherwise, words
importing one gender shall be treated as importing any gender, words importing
individuals shall be treated as importing corporations and vice versa, words
importing the singular shall be treated as importing the plural

-23-



--------------------------------------------------------------------------------



 



    and vice versa, and words importing the whole shall be treated as including
a reference to any part thereof.

31.11   References to statutory provisions, enactments or EC Directives shall
include references to any amendment, modification, extension, consolidation,
replacement or re-enactment of any such provision, enactment or Directive
(whether before or after the date of this Agreement), to any previous enactment
which has been replaced or amended and to any regulation, instrument or order or
other subordinate legislation made under such provision, enactment or Directive,
unless any such change imposes upon any party any liabilities or obligations
which are more onerous than as at the date of this Agreement.   31.12   A
company or other entity shall be a “holding company” for the purposes of this
Agreement if it falls within either the meaning attributed to that term in
section 1159 and Schedule 6 Companies Act 2006 or the meaning attributed to the
term “parent undertaking” in section 1162 and Schedule 7 of such Act, and a
company or other entity shall be a “subsidiary” for the purposes of this
Agreement if it falls within any of the meanings attributed to a “subsidiary” in
section 1159 and Schedule 6 Companies Act 2006 (as amended) or the meaning
attributed to the term “subsidiary undertaking” in section 1162 and Schedule 7
of such Act, and the terms “subsidiaries” and “holding companies” are to be
construed accordingly.   31.13   Words and phrases defined in the Companies Act
2006 shall, save as expressly provided in this Agreement, have the same meanings
in this Agreement.   31.14   Section 839 ICTA (replaced by sections 1122 and
1123 of Corporation Tax Act 2010 from 1 April 2010 for accounting periods ending
on or after that date) is to apply to determine whether one person is connected
with another for the purposes of this Agreement.   32   Rights of third parties
      Subject to the rights of the Company, the Subsidiaries and their
respective officers and employees being able to rely on the provisions of clause
9.6 and except as otherwise expressly stated, this Agreement does not confer any
rights on any person or party (other than the parties to this Agreement)
pursuant to the Contracts (Rights of Third Parties) Act 1999. For the avoidance
of doubt, the consent of the aforementioned persons shall not be required for
any variation to this Agreement agreed to by the parties to this Agreement, nor
for any termination of this Agreement by the parties to this Agreement.   33  
Execution       This Agreement is entered into by the parties on the date at the
beginning of this Agreement.

-24-



--------------------------------------------------------------------------------



 



SCHEDULE 1
Part 1: Particulars of the Company

     
Name:
  Sparex Holdings Limited
 
   
Number:
   05586098
 
   
Registered office:
  2B Sidings Court
Doncaster
DN4 5NU
 
   
Issued share capital:
  1 ordinary share of £1
 
   
 
  2 B ordinary shares of £1
 
   
Shareholder:
  Rubicon Partners Industries LLP
 
   
Directors:
  Andrew Olaf Fischer
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Ian Fisher
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Alan Thomas Fletcher
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Jonathan Charles Richardson
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
Secretary:
  Jonathan Charles Richardson
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   

-25-



--------------------------------------------------------------------------------



 



Part 2: Particulars of the Subsidiaries

     
Name:
  Anglehawk Limited
 
   
Number:
   03940260
 
   
Registered office:
  2B Sidings Court
Doncaster
DN4 5NU
 
   
Issued share capital:
  901 Ordinary shares of £1 each
 
   
Shareholder:
  Sparex Holdings Limited
 
   
Directors:
  Andrew Olaf Fischer
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Ian Fisher
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Alan Thomas Fletcher
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
 
  Jonathan Charles Richardson
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU
 
   
Secretary:
  Jonathan Charles Richardson
Rubicon Partners
2B Sidings Court
Doncaster
DN4 5NU

-26-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Limited
 
   
Number:
   00841771
 
   
Registered office:
  Exeter Airport
Devon
EX5 2LJ
 
   
Issued share capital:
  261,612 Ordinary shares of £1 each
 
   
Shareholder:
  Anglehawk Limited
 
   
Directors:
  Andrew Olaf Fischer
The Chantry Little Casterton
Rutland
Stamford
Lincolnshire
PE3 4BE
 
   
 
  Ian Fisher
26 Loudoun Road
London
NW8 0LT
 
   
 
  Alan Thomas Fletcher
14 Fiery Hill Road
Barnt Green
Birmingham
B45 8LG
 
   
 
  Alasdair Frederick Lachlan Maclean
Mulberry Knowles
Coly Road
Colyton
Devon
EX13 6PU
 
   
 
  Pierre Nadeau
Swiss Cottage
Mapstone Hill
Lustleigh
Newton Abbot
Devon
TQ13 9SE

-27-



--------------------------------------------------------------------------------



 



     
 
  Stephen Brian Potter
12 Avon Road
West Moors
Ferndown
Dorset
BH22 0EG
 
   
 
  Jonathan Charles Richardson
24 Foxcote Way
Walton
Chesterfield
Derbyshire
S42 7NP
 
   
 
  Theunis Stortenbeker
33 Parkside Drive
Exmouth
Devon
EX8 4LB
 
   
Secretary:
  Hugh Andrew Trapnell
5 The Orchard
Abbotskerwell
Devon
TQ12 5QE

-28-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Agrirepuestos SL
 
   
Number:
   90121335
 
   
Registered office:
  C/Amboto 7-9
Poligono Industrial Ansoleta
01194 Vitoria — Gasteiz Spain
 
   
Issued share capital:
  € 111,000: 500 shares of € 222 each
 
   
Shareholder:
  Sparex Limited holds 495 shares
 
   
 
  Sparex International limited holds 5 shares
 
   
Directors:
  Mercedes Acevedo
 
   
Secretary:
  Joanne Hiorns
 
   

-29-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex (Tractor Accessories) Limited
 
   
Number:
  Certificate No 72127
 
   
Registered office:
  Grannagh
Waterford
Ireland
 
   
Issued share capital:
  €6,250: 5,000 shares of €1.25 each
 
   
Shareholder:
  Sparex Limited holds 4,999 shares
 
   
 
  Sparex International Limited holds 1 share
 
   
Directors:
  Alasdair MacLean
John Laffan
Stephen Potter
Pierre Nadeau
Denise Phelan
 
   
Secretary:
  Denise Phelan

-30-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex AB
 
   
Number:
   556246-9212
 
   
Registered office:
  Box 2006
523 02 Timmele
Sweden
 
   
Issued share capital:
  Skr 100,000DES: 1,000 shares of Skr 100
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Marita Gustavsson
Anders Ohlsson
Pierre Nadeau
Stephen Potter
 
   
Secretary:
  Marita Gustavsson

-31-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex ApS
 
   
Number:
  Reg.nr ApS 43816
 
   
Registered office:
  Sondergarden 12
 
  DK-9640 Farso
 
  Denmark
 
   
Issued share capital:
  DKK 200,000: 200 shares of DKK 1,000 each
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Roger G Willmot
 
  Brian Veje
 
  Stephen Potter
 
  Pierre Nadeau
 
   
Secretary:
  Brian Veje

-32-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Australia Pty Limited
 
   
Number:
  005 437 150
 
   
Registered office:
  Lot 2 Geelong Road
 
  Bacchus Marsh
 
  Victoria 3340
 
   
Issued share capital:
  A$ 10,000: 10,000 shares of A$ 1
 
   
Shareholder:
  Sparex Limited holds 9,999 shares
 
   
 
  Sparex International Limited holds 1 share
 
   
Directors:
  Bruce Enright
 
  Alasdair MacLean
 
  Pierre Nadeau
 
  Stephen Potter
 
  James Haarhoff
 
   
Secretary:
  Bruce Enright

-33-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Limited Vestiging Holland B.V.
 
   
Number:
   006054468
 
   
Registered office:
  Hanepoel 156
 
  2136 NN Zwaanshoek
 
  Holland
 
   
Issued share capital:
  €15,882: 35 shares of € 453.78 each
 
   
Shareholders:
  Sparex Limited
 
   
Directors:
  Ad Hagens
 
  Pierre Nadeau
 
  Stephen Potter
 
   
Secretary:
  Not applicable

-34-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Belgium BVBA
 
   
Number:
  BE 0426.612.928
 
   
Registered office:
  Toevluchtweg 9
 
   8620 Nieuwpoort
 
  Belgium
 
   
Issued share capital:
  €18,600: 250 shares of € 74.40 each
 
   
Shareholder:
  Sparex Limited holds 249 shares
 
   
 
  M Leopold Declercq holds 1 share in trust
 
   
Directors:
  M Leopold Declercq
 
   
Secretary:
  Not applicable

-35-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Distributors New Zealand Limited
 
   
Number:
  AK353160
 
   
Registered office:
  CST Nexia Limited, Chartered Accountants
 
  L3 CST Nexia Centre
 
  22 Amersham Way
 
  Manukau City
 
  Auckland
 
  New Zealand
 
   
Issued share capital:
  NZ$ 50,000: 50,000 shares of NZ$ 1 each
 
   
Shareholders:
  Sparex Limited holds 49,999 shares
 
   
 
  Sparex International Limited holds 1 share
 
   
Directors:
  C J MacKenzie
 
  S MacKenzie
 
  AFL MacLean
 
  WB MacKenzie
 
  Pierre Nadeau
 
  Stephen Potter
 
   
Secretary:
  Not applicable

-36-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Handels-und Vertriebs GmbH
 
   
Number:
  HRB 120147
 
   
Registered office:
  Hansestr. 22
 
   27419 Sittensen
 
  Germany
 
   
Issued share capital:
  €2,000,000.00
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Roger Willmot
 
  S Mueller
 
  Pierre Nadeau
 
  Stephen Potter
 
   
Secretary:
  Not applicable

-37-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Inc.
 
   
Number:
   472879
 
   
Registered office:
   190 Lena Drive
 
  Aurora
 
  Ohio 44202
 
   
Issued share capital:
  $75,000: 500 shares of $150 each
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Ralph Seymour
 
  Kathleen Seymour
 
  Stephen Potter
 
  Pierre Nadeau
 
   
Secretary:
  Not applicable

-38-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex International Limited
 
   
Number:
   01750165
 
   
Registered office:
  Exeter Airport
 
  Devon
 
  EX5 2LJ
 
   
Issued share capital:
  2 Ordinary shares of £1 each
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Andrew Olaf Fischer
 
  The Chantry Little Casterton
 
  Rutland
 
  Stamford
 
  Lincolnshire
 
  PE3 4BE
 
   
 
  Ian Fisher
 
   26 Loudoun Road
 
  London
 
  NW8 0LT
 
   
 
  Alan Thomas Fletcher
 
   14 Fiery Hill Road
 
  Barnt Green
 
  Birmingham
 
  B45 8LG
 
   
 
  Alasdair Frederick Lachlan Maclean
 
  Mulberry Knowles
 
  Coly Road
 
  Colyton
 
  Devon
 
  EX13 6PU
 
   
 
  Pierre Nadeau
 
  Swiss Cottage
 
  Mapstone Hill
 
  Lustleigh
 
  Newton Abbot
 
  Devon
 
  TQ13 9SE

-39-



--------------------------------------------------------------------------------



 



     
 
  Stephen Brian Potter
 
   12 Avon Road
 
  West Moors
 
  Ferndown
 
  Dorset
 
  BH22 0EG
 
   
 
  Jonathan Charles Richardson
 
   24 Foxcote Way
 
  Walton
 
  Chesterfield
 
  Derbyshire
 
  S42 7NP
 
   
 
  Theunis Stortenbeker
 
   33 Parkside Drive
 
  Exmouth
 
  Devon
 
  EX8 4LB
 
   
Secretary:
  Hugh Andrew Trapnell
 
   5 The Orchard
 
  Abbotskerswell
 
  Devon
 
  TQ12 5QE

-40-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Maschinenzubehör
Handelsgesellschaft.m.b.H
 
   
Number:
  FN 101852h
 
   
Registered office:
  Gewerbezone 11 — Hunnenbrun
 
   9300 St. Weit an derGlan
 
  Austria
 
   
Issued share capital:
  €36,500
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  R Wette
 
  R G Willmot
 
  Pierre Nadeau
 
  Stephen Potter
 
   
Secretary:
  Not applicable

-41-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Canada Limited
 
   
Number:
  001496810
 
   
Registered office:
  4168 Hwy 2, R.R. 8

 
  Newcastle,

 
  Ontario,

 
  Canada L1B 1L9
 
   
Issued share capital:
  1,000 class “A” Common Shares of no par value
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Arthur Rienstra

 
  Lillie Rienstra

 
  Barbara Rienstra

 
  Sue Rienstra

 
  Pierre Nadeau

 
  Stephen Potter

 
  Ralph Seymour
 
   
Secretary:
  Sue Rienstra
 
   

-42-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Portugal Importacao e Comercio de Pecas Lda
 
   
Number:
  504816063
 
   
Registered office:
  Lugar Espera

 
  2565-715 Runa

 
  Portugal
 
   
Issued share capital:
  €5,000: 5,000 shares of DES1 each
 
   
Shareholder:
  Sparex Limited holds 4,900 shares
 
   
 
  Sparex International Limited holds 100 shares
 
   
Directors:
  Luis Miguel Garcia Gameiro Cardoso

 
  Pierre Nadeau

 
  Stephen Potter
 
   
Secretary:
  Not applicable
 
   

-43-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex (Proprietary) Limited
 
   
Number:
  1981/011138/07
 
   
Registered office:
  Suites 1-3, Dalbergia Building
Forest Square, 11
Derby Place
Derby Downs Office Park
Westville 3629
 
   
Issued share capital:
  R 377,000: 377,000 shares of 1 rand each
 
   
Shareholders:
  Sparex Limited
 
   
Directors:
  NLJ Larter
AFL MacLean
BMMAE de Brauwere van Steeland
MC Phipson
Pierre Nadeau
Stephen Potter
 
   
Secretary:
  M.C. Phipson
 
   

-44-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex S.A.R.L.
 
   
Number:
  73 B 40
 
   
Registered office:
  Z.A.E. de Ty Douar
29450 Commana
France
 
   
Issued share capital:
  € 152,449: 4,000 shares of € 38.11
 
   
Shareholder:
  Sparex Limited holds 3,980 shares
 
   
 
  Sparex international Limited holds 20 shares
 
   
Directors:
  A Pinvidic
Pierre Nadeau
Stephen Potter
 
   
Secretary:
  Not applicable
 
   

-45-



--------------------------------------------------------------------------------



 



     
Name:
  Spenco Engineering Co Limited
 
   
Number:
  01242155
 
   
Registered office:
  Station Road

 
  Clyst Honiton

 
  Exeter

 
  Devon

 
  EX5 2DX
 
   
Issued share capital:
  £10,000: 10,000 Ordinary shares of £1
 
   
Shareholders:
  Sparex Limited holds 9,999 Ordinary shares
 
   
 
  Sparex International Limited holds 1 Ordinary share
 
   
Directors:
  Andrew Olaf Fischer

 
  Ian Fisher

 
  Alan Thomas Fletcher

 
  Jonathan Charles Richardson

 
  David George Bray

 
  Gary Lomas

 
  Ian McLelland

 
  Pierre Nadeau

 
  Stephen Brian Potter
 
   
Secretary:
  David George Bray
 
   

-46-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Mexicana S.A. de C.V.
 
   
Number:
  SME97041747
 
   
Registered office:
  Av. Division del Norte No. 3475
Col. San Pablo Tepetlapa
Delegacion Coyoacan C.P. 04620
Mexico, D.F.
 
   
Issued share capital:
  50,000 pesos
 
   
Shareholder:
  Sparex Limited holds 49,999 pesos
 
   
 
  Sparex International Limited holds 1 peso
 
   
Directors:
  Armando Gonzalez
Guillermine Bravo
Pierre Nadeau
Stephen Potter
 
   
Secretary:
  Not applicable
 
   

-47-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Polska Sp. Z.o.o.
 
   
Number:
  0000107459
 
   
Registered office:
  UI.Ogrodnicza 13

 
  Janikowo K. Poznania

 
  62-006 Kobylnica

 
  Poland
 
   
Issued share capital:
  800.000 PLN: 800 shares of 1,000 each
 
   
Shareholder:
  Sparex Limited holds 799 shares
 
   
 
  Sparex International Limited holds 1 share
 
   
Directors:
  Pierre Nadeau

 
  Roger Willmot
 
   
Secretary:
  Not applicable
 
   

-48-



--------------------------------------------------------------------------------



 



     
Name:
  Sparex Agparts Pty Limited
 
   
Number:
  099 107 436
 
   
Registered office:
  Lot 2
Geelong Road
Bacchus Marsh
Vic 3340
Australia
 
   
Issued share capital:
  A$10,000: 10,000 shares of A$1
 
   
Shareholder:
  Sparex Limited
 
   
Directors:
  Valerie Halse
Alasdair MacLean
Pierre Nadeau
Stephen Potter
 
   
Secretary:
  Valerie Halse

-49-



--------------------------------------------------------------------------------



 



SCHEDULE 2
Completion Documents
Part 1: Documents which are to be delivered by the Vendor at Completion

1   Transfers in respect of the Shares duly executed by or on behalf of the
registered holders thereof in favour of the Purchaser or as it may direct.

2   Certificates for the Shares (or indemnities in respect thereof in the agreed
form).

3   Irrevocable powers of attorney in the agreed form executed by the Vendor to
enable the Purchaser (during the period prior to the registration of the
transfer of the Vendor’s Shares) to exercise all voting and other rights
attaching to the Vendor’s Shares.

4   In relation to each of the Company and/or Subsidiaries and then only to the
extent not in the possession of such Company and/or Subsidiaries: certificates
of incorporation, cheque books, certificates of incorporation on change of name
(if applicable), common seals (if applicable), statutory registers, minute
books, share certificate books, books of account and all other books.

5   Share certificates, as may be in the possession of the Vendor (having
complied with the provisions of clause 7.3 of this Agreement), showing the name
of the Company or another of the Subsidiaries as registered holder in respect of
all the shares in each of the Subsidiaries.

6   The resignations in the agreed form of Ian Fisher, Andrew Fischer, Alan
Fletcher and Jonathan Richardson as directors (as applicable) and (if
applicable) Jonathan Richardson as the company secretary of each of the Company
and/or Subsidiaries.

7   The resignation of the auditors of each of the Company and/or UK
Subsidiaries (as applicable) in the agreed form together with a duplicate
thereof.

8   A certified copy of a resolution of the Vendor in the agreed form
authorising the execution and performance by the Vendor of its obligations under
this Agreement and each of the documents to be executed by the Vendor pursuant
to this Agreement.

9   Tax Deed duly executed by or on behalf of the Vendor.

10   Such title deeds, leases, licences and other documents as may be in the
possession of the Vendor relating to each of the Properties or the title of the
Company or any of the Subsidiaries to each of the Properties.

11   A certificate of non-crystallisation dated at Completion in a form
satisfactory to the Purchaser from Royal Bank of Scotland plc in respect of a
composite guarantee and debenture dated 13 March 2006.

12   Deeds of release and, in relation to the Properties listed at paragraphs 1
and 2 of Part 1 of Schedule 3 of this Agreement, forms DSI, in agreed form,
executed by the Royal Bank of Scotland plc evidencing that the security granted
by the composite guarantee and debenture dated 13 March 2006 affecting the
assets of the Company or the Subsidiaries has been discharged.

13   Copies of board resolutions of the Company, Sparex Limited and Anglehawk
Limited made in connection with the repayment of amounts owing between the
Company, the Subsidiaries and the Retained Group documenting:

  (a)   the Company approving the repayment of the loan from Finance Holdings
Limited;     (b)   Sparex Limited approving the making of a loan to the Company;
and

-50-



--------------------------------------------------------------------------------



 



  (c)   Anglehawk Limited approving the making of a loan to the Company by its
subsidiary Sparex Limited.

14   Signed copies of the Environmental Reports (as re-addressed to the
Purchaser).

-51-



--------------------------------------------------------------------------------



 



Part 2: Documents which are to be delivered by the Purchaser at Completion

1   A certified copy of a Board resolution of the Purchaser in the agreed form
authorising the execution and performance by the Purchaser of its obligations
under this Agreement and each of the documents to be executed by the Purchaser
pursuant to this Agreement.

2   Tax Deed duly executed by or on behalf of the Purchaser.

3   Any documentation required by the Vendor in relation to or otherwise in
connection with the Purchaser and which is required for anti-money laundering
purposes.

-52-



--------------------------------------------------------------------------------



 



Part 3: Business to be transacted at meetings of the directors of the Company
and each of the UK Subsidiaries

1   Those individuals nominated by the Purchaser are appointed as directors of
the Company and the UK Subsidiaries and are appointed as secretary of the
Company and each of the UK Subsidiaries in each case, subject to such person
having consented to act.

2   The acceptance of the resignation from office of Andrew Fischer, Ian Fisher,
Alan Thomas Fletcher and Jonathan Charles Richardson as the directors and, where
applicable, Jonathan Charles Richardson as the company secretary of the Company
and the UK Subsidiaries (as set out in paragraph 6 of Part 1 of Schedule 2) with
effect from the end of the meeting.

3   KPMG LLP shall be appointed to replace the existing auditors of the Company.

4   The directors of the Company shall approve the registration of the transfer
of the Shares to the Purchaser and the entry of the Purchaser in the register of
members of the Company, in each case subject to the transfer being presented
duly stamped.

5   The situation of the registered office of the Company and each of the UK
Subsidiaries shall be changed to that nominated by the Purchaser.

6   All existing mandates for the operation of the bank accounts of the Company
and each of the UK Subsidiaries shall be revoked and new mandates issued giving
authority to persons nominated in writing by the Purchaser.

7   The accounting reference date of the Company and each of the UK Subsidiaries
shall be 31 December.

-53-



--------------------------------------------------------------------------------



 



SCHEDULE 3
The Properties
Part 1: Freehold Properties

              UK Freehold             Property No.   Property   Title Number  
Registered Proprietor
1.
  Exeter Airport, Clyst Honiton, Exeter, Devon EX5 2LJ   DN430896   Sparex
Limited
 
           
2.
  Station Road,Broadclyst Honiton,
Exeter, Devon EX5 2DX   DN143352   Sparex Limited

Part 2: Leasehold Properties

                      UK Leasehold                     Property   Date of Lease
  Parties to Lease   Title Number
1.
  Unit 1, Aylesbeare Common, Business Park, Aylesbeare, Nr Exeter, EX5 2DG   22
September 2004   Parsons Nationwide
Distribution
Limited (1)   N/A
 
              Sparex Limited (2)    
 
                   
2.
  56, Seskinore Road, Omagh, N. Ireland BT78 1RW   1995   James Riddell (1)  
N/A
 
              Sparex Limited (2)    

Part 3: Overseas Properties

                      Overseas Properties                     Country of        
  Document of     Property No.   Jurisdiction   Property   Basis of Property  
Occupation   Current Tenant/Owner
1.
  Spain   10612, Ambotode,
Vitoria   Leasehold   Lease   Agrirepuestos, S.L-Sparex
 
                   
2.
  Ireland   Land in the townland of Ballygriffin and Barony of Iverk   Freehold
  Land Registry Folio
15747F   Sparex (Tractor
Accessories)
Limited
 
                   
3.
  Ireland   Property in the townland of Ballygriffin and Barony of Iverk  
Freehold   Land Registry Folio 26322F   Sparex (Tractor Accessories)
Limited

-54-



--------------------------------------------------------------------------------



 



                      Overseas Properties                     Country of        
  Document of     Property No.   Jurisdiction   Property   Basis of Property  
Occupation   Current Tenant/Owner
4.
  Denmark   Søndergaarden 12. 9640 Farsoe   Leasehold   Property Rental
Agreement   Sparex Limited ApS
 
                   
5.
  Australia   Lot 2, Geelong
Road, Bacchus
Marsh, Victoria   Leasehold   Lease   Sparex Australia Pty. Limited
 
                   
6.
  Australia   11 Dexter Street,
Moorooka,
Queensland   Leasehold   Lease   Sparex Australia Pty. Limited
 
                   
7.
  Australia   4 McDermott Street,
Welshpool, Western
Australia   Leasehold   Lease   Sparex Australia Pty. Limited
 
                   
8.
  Australia   Factory Unit B, 16B
Essex Street,
Minto, New South
Wales   Leasehold   Lease   Sparex Australia Pty. Limited
 
                   
9.
  Australia   Unit 1, 7 Dexter
Street, Moorooka
4105   Leasehold   Informal tenancy at
will   Sparex Australia Pty. Limited
 
                   
10.
  The Netherlands   Hanepoel 156 2136
NN, Zwaanshoek,
Netherlands   Leasehold   Rental Agreements   Sparex Ltd. Vestiging Holland B.V.
 
                   
11.
  Germany   Hansestrasse 22,
27419 Sittensen   Freehold   Excerpt from Land
Registry   Sparex Handels -
und Vertriebs GmbH
 
                   
12.
  Germany   Sallstrasse 38,
74635 Mangoldsall   Leasehold   Lease   Sparex Handels -
und Vertriebs GmbH
 
                   
13.
  USA   190 Lena Drive,
Aurora OH44202   Freehold   Portage Property Max. governmaxa. 6m   Sparex Inc.
 
                   
14.
  Austria   Gewerbezone 11, 9300 St. Veit /Glan Hunnenbrunn   Leasehold   Lease
  Sparex Maschinezubehör Handelsgesellschaft m.b.H
 
                   
15.
  South Africa   Unit 1, 22 Tennant
Street,
Stellenbosch 7600   Leasehold   Agreement for Lease   Sparex (PTY) Ltd
 
                   
16.
  South Africa   Units 2 and 3, 22 Tennant Street, Stellenbosch 7600  
Occupational Lease   Agreement for Lease   Sparex (PTY) Ltd

-55-



--------------------------------------------------------------------------------



 



                      Overseas Properties                     Country of        
  Document of     Property No.   Jurisdiction   Property   Basis of Property  
Occupation   Current Tenant/Owner
17.
  South Africa   59 Marseilles
Crescent,
Briardene, Durban   Occupational Lease   Agreement for Lease   Sandton Workwear
(PTY) Ltd
 
                   
18.
  France   2AE De Ty Douvar
29450 Commana   Freehold   Sale Agreement   Sparex S.a.r.l
 
                   
19.
  France   2AE De Ty Douvar
29450 Commana   Freehold   Sale Agreement   Sparex S.a.r.l
 
                   
20.
  Poland   Ul. Ogrodnicza 13, Janikowo K.ozninia 62-006 Kobylnica   Leasehold  
Rent Agreement   Sparex Polska Sp. z o.o

-56-



--------------------------------------------------------------------------------



 



SCHEDULE 4
Warranty statements
Part 1: Title and Capacity

1   The Shares constitute the entire issued share capital of the Company.   2  
The Vendor is the sole legal and beneficial owner of the Shares and is able to
transfer the legal title and beneficial interest in such shares free from all
Encumbrances.   3   The share capital of each of the Subsidiaries is
beneficially owned as shown in Part 2 of Schedule 1 free from all Encumbrances.
  4   All the issued shares of each member of the Group are fully paid up and no
member of the Group has exercised or purported to exercise or claimed any lien
over any of their shares. There are no obligations of the Vendor to pay in any
additional capital or to provide any other contribution such as contribution in
kind.   5   No person has the right to call for the issue of any share or loan
capital of any member of the Group by reason of any conversion rights or under
any option or other agreement.   6   The Vendor is a limited liability
partnership duly incorporated and validly existing under the laws of England and
Wales and has all requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby including, without prejudice
to the generality of the foregoing, all documents to be executed and delivered
by the Vendor pursuant to clause 7.1(d).   7   The entry into this Agreement by
the Vendor and the consummation by the Vendor of the transactions contemplated
hereby, and the execution and delivery of the other agreements, documents and
instruments to be executed and delivered by the Vendor at Completion pursuant to
this Agreement and the transactions contemplated thereby have been duly
authorised by all necessary action on the part of the Vendor.   8   No consent
or approval of, authorisation or order of any court or any governmental,
regulatory or other authority which has not been obtained or made at the date of
this Agreement is required by the Vendor for the execution of, or the transfer
of any of the shares contemplated by, this Agreement.   9   The Vendor has not:

  (a)   entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;     (b)   submitted to its creditors or any of them a proposal
under Part I Insolvency Act 1986;     (c)   entered into any arrangement,
scheme, compromise, moratorium or composition with any of its creditors (whether
under Part I Insolvency Act 1986 or otherwise) or a liquidator;     (d)   made
an application to the Court under Part 26 of the Companies Act 2006 (as modified
by Regulation 45 of the LLP Regulations 2009) or resolved to make such an
application;     (e)   presented a petition for winding up nor has it received
written notice that a petition for winding up has been presented against it
which has not been withdrawn within 14 days, nor has it received written notice
that a winding up order has been made against it or a provisional liquidator
appointed;

-57-



--------------------------------------------------------------------------------



 



  (f)   been the subject of a resolution for voluntary winding up (other than a
voluntary winding up while solvent for the purposes of an amalgamation or
reconstruction which has the prior written approval of the other party) nor has
a meeting of its shareholders been called to consider a resolution for winding
up;     (g)   received written notice that an administrative receiver or
receiver has been appointed in respect of all or any of its assets or the assets
of any guarantor; or     (h)   had a written demand for the payment of sums due
served upon it in accordance with section 123(1)(a) Insolvency Act 1986 which
has not been settled or disputed.

10   The Vendor:

  (a)   has not received written notice that it is the subject of an interim
order under Schedule 1B Insolvency Act 1986 nor has it made an application to
Court for such an order;     (b)   has not received written notice that it is
the subject of an administration order, nor has a resolution been passed by the
directors or its shareholders for the presentation of a petition for such an
order nor has it received written notice that a petition for such an order been
presented or come into force; or     (c)   is not subject to a resolution passed
by the directors or its shareholders for written notice of appointment of an
administrator to be filed with the Court, nor has it received written notice
that a written notice of appointment of an administrator been filed with the
Court by the holder of a floating charge or by the company or its directors.

-58-



--------------------------------------------------------------------------------



 



Part 2: The Company and the Subsidiaries

1   The Company is duly incorporated and validly existing under the laws of
England and Wales.   2   Each of the Subsidiaries is duly incorporated and
validly existing under the laws of the jurisdiction in which it was
incorporated.   3   The details of the Company and each of the Subsidiaries as
set out in Schedule 1 are complete and accurate.   4   The copies of the
memorandum and articles of association (or any foreign equivalent as the case
may be) of each of the Company and the Subsidiaries in the Disclosure Documents:

  (a)   in respect of the Company and the UK Subsidiaries complete and accurate;
and     (b)   in respect of the Non-UK Subsidiaries complete and accurate in all
material respects.

    The Company and each of the UK Subsidiaries complete and have complied with
all the provisions in its memorandum and articles of association.

5   No written notice has been received that:

  (a)   legal requirements have not been complied with in connection with issue
by the Company or any of the Subsidiaries of their shares and other securities;
or     (b)   Company or any of the Subsidiaries have not complied with all legal
requirements as to filings, registrations and other formalities.

6   The register of members (or any foreign equivalent as the case may be) of
each of the Company and the Subsidiaries contains an accurate record of the
current members of that company and each of the Company and the Subsidiaries has
not received any written notice that the register (or such foreign equivalent)
in respect of it is incorrect or should be rectified.   7   The statutory books
and registers of the Company and the UK Subsidiaries are up to date in all
material respects and contain records which are complete and accurate in all
material respects.   8   The Subsidiaries are the only subsidiaries, direct and
indirect, of the Company and during the period since 21 April 2000 the Company
and Anglehawk Limited have never had any subsidiary other than the Subsidiaries.
Other than the shareholdings of the Company and the Subsidiaries in the
Subsidiaries, no member of the Group has any interest in the share capital or
other securities of any other body corporate.   9   Save in connection with its
establishment or as contemplated by this Agreement:

  (a)   the Company has not traded or undertaken any activity other than in
relation to being a shareholder in Anglehawk Limited and entering into the
financial contractual arrangements with members of the Retained Group which are
disclosed in the Disclosed Documents; and     (b)   Anglehawk Limited has not
traded or undertaken any activity other than in relation to being a shareholder
in Sparex Limited.

10   Each of the Company and Subsidiaries has not:

  (a)   entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;     (b)   submitted to its creditors or any of them a proposal
under Part I Insolvency Act 1986;

-59-



--------------------------------------------------------------------------------



 



  (c)   entered into any arrangement, scheme, compromise, moratorium or
composition with any of its creditors (whether under Part I Insolvency Act 1986
or otherwise);     (d)   made an application to the Court pursuant to Part 26 of
the Companies Act 2006 or resolved to make such an application;     (e)  
presented a petition for winding up nor has a petition for winding up been
presented against it which has not been withdrawn within 14 days, nor has a
winding up order been made against it or a provisional liquidator been
appointed;     (f)   been the subject of a resolution for voluntary winding up
(other than a voluntary winding up while solvent for the purposes of an
amalgamation or reconstruction which has the prior written approval of the other
party) nor has a meeting of its shareholders been called to consider a
resolution for winding up;     (g)   had an administrative receiver or receiver
appointed in respect of all or any of its assets or the assets of any guarantor;
or     (h)   had a written demand for the payment of sums due served upon it in
accordance with section 123(1)(a) Insolvency Act 1986 which has not been settled
or disputed or are unable to pay its debts as they fall due.

11   Each of the Company and the Subsidiaries is not:

  (a)   the subject of an interim order under Schedule 1B Insolvency Act 1986
nor has it made an application to Court for such an order;     (b)   the subject
of an administration order, nor has a resolution been passed by the directors or
shareholders for the presentation of a petition for such an order nor has a
petition for such an order been presented or come into force; or     (c)  
subject to a resolution passed by the directors or the shareholders for notice
of appointment of an administrator to be filed with the Court, nor has a notice
of appointment of an administrator been filed with the Court by the holder of a
floating charge or its directors.

-60-



--------------------------------------------------------------------------------



 



Part 3: General corporate and accounts

1   The Accounts   1.1   The Accounts:

  (a)   have been prepared and audited in accordance with the Company Accounts
Standards; and     (b)   give a true and fair view of the state of affairs of
each of the Company, Sparex Limited and Spenco Engineering Co. Limited as at the
Company Accounts Date and of the profits and losses for each of the
aforementioned companies for the period covered by such Accounts.

1.2   The Accounts have been prepared and audited on a basis consistent with the
accounting policies used in the preparation of the audited accounts of each of
the Company, Sparex Limited and Spenco Engineering Co. Limited for the preceding
financial year.   2   UK Unaudited Accounts       The UK Unaudited Accounts give
a true and fair view of the financial position of each of Anglehawk Limited and
Sparex International Limited as at the Company Accounts Date.   3   Arrangements
with connected parties       There are not currently outstanding any contracts
or agreements to which any of the Company and/or Subsidiaries are party and in
which any director (and for the purposes of this warranty only, directors shall
be limited to Ian Fisher, Andrew Fischer and Alan Fletcher) or shareholder of
any of the Company and/or Subsidiaries or any person connected with any of them
is interested which are otherwise:

  (a)   than on arm’s length normal commercial terms or;     (b)   entered into
in the ordinary course of business.

    For the purposes of this warranty, a person shall be deemed to be interested
in a contract if, were he a director of the Company and/or the Subsidiaries (as
the case may be), he would be interested in that contract for the purposes of
sections 182 to 187 of the Companies Act 2006 in respect of contracts entered
into on or after 1 October 2008 and section 317 Companies Act 1985 in respect of
contracts entered into before 1 October 2008.   4   Events since the Company
Accounts Date   4.1   Since the Company Accounts Date:

  (a)   none of Company nor the Subsidiaries has allotted or issued or agreed to
allot or issue any share capital;     (b)   none of the Company nor the
Subsidiaries has redeemed or purchased or agreed to redeem or purchase any of
its share capital;     (c)   no resolution of any of the Company or the
Subsidiaries in general meeting has been passed other than resolutions relating
to ordinary business at annual general meetings;     (d)   none of the Company
nor the Subsidiaries has declared, paid or made a dividend or other distribution
except for those detailed in the Disclosure Documents;     (e)   no change in
the accounting reference period of any of the Company or the Subsidiaries has
been made;

-61-



--------------------------------------------------------------------------------



 



  (f)   none of the Company nor the Subsidiaries has acquired or disposed of or
agreed to acquire or dispose of any material business or asset (other than in
the ordinary course of business);     (g)   none of the Company nor the
Subsidiaries has assumed or incurred, or agreed to assume, any material capital
expenditure involving an amount in excess of £50,000 per individual item; and  
  (h)   the business of the Company and all of the Subsidiaries has been carried
on in the ordinary course and so as to maintain it as a going concern.

5   Intra-Group Indebtedness   5.1   The intra-group payments shown on the loan
account schedule, in the agreed form, accurately and completely represent all
payments made from and including 1 January 2010 until the Completion Date in
respect of intra-group loans between the Company, the Subsidiaries and the
Retained Group.   5.2   Aside from the Intra-Group Indebtedness, there is no
actual or contingent indebtedness on any account whatsoever due from the Company
and/or any of the Subsidiaries to any member of the Retained Group.   5.3   The
Agreed Indebtedness Spreadsheet and the Debt Certificate are, or will be (as the
case may be), complete and accurate as at the Completion Date.   6   Release of
Intra-Group Indebtedness       The Vendor has all necessary authorisations,
consents and approvals to provide on behalf of itself and each company in the
Retained Group the Letter of No Indebtedness, in agreed form, addressed to the
Company and the Subsidiaries.   7   External Indebtedness   7.1   Neither the
Company nor any of its Subsidiaries have any Financial Indebtedness outstanding
other than Disclosed Financial Indebtedness.   7.2   Neither the Company nor any
of its Subsidiaries have any Treasury Transactions outstanding.   7.3   Neither
the Company nor any of the Subsidiaries are in default in relation to any
Financial Indebtedness.   8   Security   8.1   Other than:

  (a)   any Security arising in relation to, otherwise in connection with, any
hire and/or finance lease agreement in the ordinary course of operation or
trading;     (b)   any Security arising in relation to, or otherwise in
connection with the operation of law in the ordinary course of trading; and    
(c)   any Security arising in relation to, or otherwise in connection with, and
retention of title provisions in respect of goods and materials acquired by the
Company and/or the Subsidiaries in the ordinary course of trading

    no other Security exists over all or any of the present or future assets of
the Company or the Subsidiaries.

-62-



--------------------------------------------------------------------------------



 



9   Payments due from the Group to Employees       No commission, bonus or other
payment or benefit will be provided by any of the Company and/or the
Subsidiaries, and nor are the Company and/or the Subsidiaries bound to provide
any of the aforementioned payments, to any Employee as a result of the transfer
of shares to the Purchaser pursuant to the terms of this Agreement.

-63-



--------------------------------------------------------------------------------



 



Part 4: Commercial

1   The Management Accounts and the Sparex Reporting Forms   1.1   The
Management Accounts have been prepared on a basis consistent with the management
accounts prepared in the financial year ending on the Company Accounts Date.  
1.2   The Management Accounts and the Sparex Reporting Forms fairly reflect, in
all material respects, the matters for which such accounts were prepared.   2  
Trading Arrangements   2.1   In the last financial year of the Group no more
than 5 per cent of the aggregate amount of purchases of any of the Group was
obtained from the same supplier other than supplies obtained from other members
of the Group.   2.2   In the last financial year of the Group no more than 10
per cent of the aggregate amount of the sales of any of the Group was made to
the same customer other than sales made to other members of the Group.   2.3  
Copies of the standard terms and conditions of business of each of the
Subsidiaries (where relevant and/or available), in respect of goods and services
supplied by the Subsidiaries, are in the Disclosure Documents.   3   Licences to
operate   3.1   The Company and/or the Subsidiaries have not received any
written notice in the 24 months prior to the date of this Agreement alleging
that any material statutory, municipal, governmental, court and other
requirements applicable to the formation, continuance in existence, creation and
issue of securities, management, property or operations of any of the Company
and/or the Subsidiaries have not been obtained and/or complied with.   3.2   The
Company and/or the Subsidiaries have not received any written notice in the
24 months prior to the date of this Agreement alleging that any material
licences, consents and other permissions and approvals required for or in
connection with the carrying on of the Business have not been obtained.   4  
Health and Safety       The Company and/or the Subsidiaries are in material
compliance with all Health and Safety Laws and the Company and the Subsidiaries
have not received written notice of any actual, pending or threatened action,
claim, complaint, investigation, litigation or formal proceeding against any
Company and/or any of the Subsidiaries with respect to any alleged
non-compliance by such company with or liability under Health and Safety Law
including but not limited to the receipt of any written notice or order from any
Health and Safety Regulator claiming any breach of or liability under any Health
and Safety Law.   5   Litigation   5.1   None of the Company and/or the
Subsidiaries are at present engaged in any legal proceedings (whether civil or
criminal), arbitration or formal mediation in relation to any claim over
£50,000, other than any matter in which any of the Company and/or the
Subsidiaries are a claimant in the collection of debts arising in the ordinary
course of business none of which exceeds £10,000 and which do not exceed £50,000
in aggregate.   5.2   None of the Company and/or the Subsidiaries have received
notice in writing of:

-64-



--------------------------------------------------------------------------------



 



  (a)   and that there are no circumstances which are likely to give rise to any
pending governmental, regulatory investigation or inquiry which is connected
with the Company and/or the Subsidiaries (as the case may be); or     (b)   any
claim in damages connected with the Company and/or the Subsidiaries, or of an
injunction or an application for such an injunction as a party to proceedings,
arbitration, or other formal action which is connected with the Company and/or
the Subsidiaries (as the case may be).

5.3   There is no judgment, award, order or settlement agreement outstanding
against any of the Company and/or the Subsidiaries or their assets the
determination of which would have a material and adverse effect on the Group
which is not covered by insurance.   5.4   It has not been brought to the
attention of the Vendor that any member of the Group or any of their of their
officers or Employees has by any act or omission committed any material criminal
or unlawful act, any material breach of trust, any material breach of contract
or statutory duty or any material tortious act in connection with the businesses
or affairs of the Group.   6   Assets   6.1   The Company or a Subsidiary has
good and valid title to the tangible assets reflected in the Company Accounts
and the Management Accounts (other than trading stock and fixed assets disposed
of since the Company Accounts Date in the ordinary course of business). These
tangible assets include all the material tangible assets required by the Company
or Subsidiary to conduct the business of the Group as it is currently conducted.
  6.2   No material tangible asset or property of the Company and/or the
Subsidiaries is the subject of any Encumbrance save for:

  (a)   any lien arising by operation of law in the ordinary course of trading;
or     (b)   any hire or lease agreement in the ordinary course of operation or
trading; or     (c)   title retention provisions in respect of goods and
materials acquired by the Company and/or the Subsidiaries in the ordinary course
of trading.

6.3   All plant, machinery, vehicles and equipment owned or used by the
Subsidiaries is in reasonable condition, normal wear and tear excepted, and in
reasonable working order for the purpose for which they are required and no
written notice has been received that they do not comply with any applicable
legal requirement or restriction.   7   Insurance   7.1   The Disclosure
Documents includes a list of all material insurance policies currently
maintained by or on behalf of the Company and/or the Subsidiaries. All premiums
due and payable on such insurance polices have been paid and neither the Company
nor the Subsidiaries have received any written notice that the polices relating
to them are not in full force and effect or void or voidable.   7.2   The
Company and its Subsidiaries has, and at all material times has had, valid
insurance cover in respect of their businesses to the level currently maintained
as set out in the Disclosure Documents and against risks normally insured
against by companies carrying on the same type of business as the Group.   8  
Competition       Each of the Company and the Subsidiaries is not doing and has
not done anything and is not and has not been a party to any agreement,
concerted practice, or course of conduct which contravenes or contravened,
requires or required notification or is the subject of any investigation

-65-



--------------------------------------------------------------------------------



 



    or action under, the Enterprise Act 2002, Fair Trading Act 1973, the Treaty
on the Functioning of the European Union, the Competition Act 1980 and the
Competition Act 1998 and no notice has been received of any breach of any other
equivalent law or legislation relating to anti-competitive practices or
behaviour applicable in any jurisdiction in which the Company or the
Subsidiaries operate.   9   Compliance with laws       No written notice has
been received:   9.1   that the Company or any of the Subsidiaries have not
conducted the Business in compliance with Applicable Law; or   9.2   of a
violation of, or default, with respect to, Applicable Laws which has a material
and adverse effect upon the operation of the Business and/or the Group.   10  
Non-UK Subsidiary Company Books       Each of the Non-UK Subsidiaries have
complied in all material respects with all the provisions of its constitutional
documents.   11   Arrangements with connected parties       There are not
currently outstanding any contracts or agreements to which any of the Company
and/or Subsidiaries are party and in which any director or shareholder of any of
the Company and/or Subsidiaries or any person connected with any of them is
interested which are otherwise:

  (a)   than on arm’s length normal commercial terms or;     (b)   entered into
in the ordinary course of business.

    For the purposes of this warranty, a person shall be deemed to be interested
in a contract if, were he a director of the Company and/or the Subsidiaries (as
the case may be), he would be interested in that contract for the purposes of
sections 182 to 187 of the Companies Act 2006 in respect of contracts entered
into on or after 1 October 2008 and section 317 Companies Act 1985 in respect of
contracts entered into before 1 October 2008.   12   Ethics, bribery and
corruption   12.1   Neither the Company nor any of the Subsidiaries nor any of
their officers or employees have been investigated (or are being investigated as
a possible suspect) in relation to any matter involving bribery, corruption or
the receipt of the proceeds or benefits of crime by any law enforcement agency
or have been debarred by any governmental or regulatory authority from bidding
for any contract/business.   12.2   Neither the Company nor any of the
Subsidiaries has conducted (or is conducting) an internal investigation in
relation to any allegations of any matter involving bribery, corruption or the
receipt of the proceeds or benefits of crime or any matter described in
paragraph 12.1. Nor have any of the Companies’ or any of the Subsidiaries’
officers or employees reported a violation or suspected violation of the matters
described in paragraph 12.1.   12.3   Neither the Company nor any of its
Subsidiaries or officers are being investigated for or are being threatened with
investigation for or have committed an act subject to a criminal or civil
penalty under the Bribery Act 2010.   12.4   Each of the Company and the
Subsidiaries is in compliance with the Foreign Corrupt Practices Act of 1977 (15
U.S.C. §§ 78dd-1, et seq.), the Trading with the Enemy Act (50 U.S.C. Appendix
§§ 1, et. seq.) and the USA Patriot Act (Pub. L. 107-56), and neither the
Company or any of the Subsidiaries, to the extent applicable: (A) is a Person
listed in Executive Order No. 13224

-66-



--------------------------------------------------------------------------------



 



    (September 23, 2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), any related enabling legislation or
any other similar Executive Orders; (B) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control, Department of Treasury, and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation; or (C) is a “Designated National” as defined in the Cuban Assets
Control Regulations (31 C.F.R. Part 515).   13   Foreign Exchange Control      
No payment has been made out of South Africa nor has any obligation to make any
such payment been incurred by any member of the Retained Group or the Group
without first obtaining all necessary approvals from Exchange Control or from
Authorised Dealers, as applicable, in respect of such payments or obligations.

-67-



--------------------------------------------------------------------------------



 



Part 5: Employees

1   The Disclosure Documents contain the following:

  (a)   in relation to the UK Subsidiaries, a list of all Employees, as at 2
July 2010, of each of the UK Subsidiaries, together with such Employees’ job
titles, basic salaries, ages, lengths of continuous employment and notice
periods together with details of any changes since 2 July 2010;     (b)   in
relation to the non-UK Subsidiaries, a list of all Employees, as at 2 July 2010
of each of the non-UK Subsidiaries, together with such Employees’ job titles,
basic salaries, ages, lengths of continuous employment and notice periods; and  
  (c)   in relation to each Subsidiary:

  (i)   copies of the directors’ service agreements and service agreements (if
any) for Employees earning in excess of £40,000 basic salary per annum (each a
“Relevant Employee), together with all material amendments, variations and
supplements; and     (ii)   an example of the standard terms and conditions of
employment in relation to Employees,

    and together these documents show all remuneration, commission arrangements,
bonus and other payments and benefits and entitlements provided to or which any
of the Subsidiaries are bound to provide as at the date of this Agreement to
each Employee.   2   The Company has no employees.   3   No remuneration reviews
or negotiations for a material increase in the remuneration or key benefits of
an Employee of any of the Subsidiaries are pending.       Assurances   4   No
legally binding commitments have been given to any of the Employees of any of
the Subsidiaries as to the improvement of any terms and conditions of employment
or services of the Employees other than salary or wage increases in the ordinary
course of business or as set out under the Employee’s existing terms and
conditions of employment.       Loans   5   There are no material outstanding
loans between a Subsidiary and an Employee of it.       Termination   6   No
Subsidiary has any obligation (whether contractual, discretionary or customary)
to make any payment or provide any benefit on the redundancy, retirement or
other termination of employment of any Employee, beyond an obligation to make
any minimum payment due under relevant legislation or in excess of any
entitlements set out in the relevant employment contract.       Trade Union   7
  No Subsidiary recognises a trade union and related documents (if any) are
disclosed in the Disclosure Documents.       Notice   8   No Relevant Employee
has given notice of termination of his/her contract of employment or for
services or is under notice of termination or ceased to be a Relevant Employee
within the last 6 months.

-68-



--------------------------------------------------------------------------------



 



    Compliance with Requirements   9   Each of the Subsidiaries has in all
material respects, in relation to each of its Employees and each of its former
Employees, whose employment has ceased within the last 6 months, discharged its
obligations to pay all salaries, wages, commissions, bonuses, overtime pay,
holiday pay, sick pay, insurance premiums, accrued entitlement under incentive
schemes, tax (including PAYE and other withholding tax where appropriate),
national insurance contributions or other social security deductions or credits,
and other benefits of or connected with employment up to the date of this
Agreement.       Disputes   10   No employment dispute has arisen or industrial
action taken place within the last 2 years and no such dispute or industrial
action is currently threatened between any Subsidiary and a material number or
category of its Employees or former Employees or any trade union, staff
association, European or national or local Works Council or other body
representing or seeking to represent a material number of Employees or a
material number of former Employees.

-69-



--------------------------------------------------------------------------------



 



Part 6: Pension arrangements relating to the UK Subsidiaries

1   Save for the (i) the GSHP, (ii) the GLAS, and (iii) the Other Pension
Arrangements there is not in operation as at the date of this Agreement, nor
(other than in relation to the Vector Pension Scheme) has there been in
operation in the period since 1 August 2000, nor has any proposal been announced
by the Company and/or any of the UK Subsidiaries to enter into or establish, any
agreement or arrangement for the payment by the Company and/or any of the UK
Subsidiaries of, or payment by the Company and/or any of the UK Subsidiaries of,
a contribution towards, a pension, allowance, lump sum or other similar benefit
on retirement, death or ill-health for the benefit of, or in respect of, any
Employee or former employee of the Company or any of the UK Subsidiaries.   2  
Each of Sparex Limited and Spenco Engineering Co. Limited ceased to be
participating employers of the Vector Pension Scheme on 31 March 2005; and no
other member of the Group has ever participated in the Vector Pension Scheme. No
debt owing to the Vector Pension Scheme by either Sparex Limited or Spenco
Engineering Co Limited arose as a result of either of their cessations under
section 75 Pensions Act 1995 and neither of the aforementioned companies nor any
other company in the Group has any liability to or in relation to the Vector
Pension Scheme in respect of their participation in the Vector Pension Scheme or
otherwise. The Disclosure Documents contain documentation showing that Sparex
Limited and Spenco Engineering Co. Limited ceased to participate in the Vector
Pension Scheme.   3   All amounts due in respect of the GSHP and each of the
Other Pension Arrangements from the Company and/or from the UK Subsidiaries have
been paid in accordance with applicable statutory and contractual requirements.
  4   The Disclosure Documents contain details of the basis on which the Company
and/or the UK Subsidiaries has undertaken to contribute to (i) the GSHP,
(ii) the GLAS and (iii) the Other Pension Arrangements, and a schedule setting
out a list of all employees of the Company and each of the UK Subsidiaries in
respect of whom the Company and/or a UK Subsidiary contributes and in relation
to each such employee, the rate and amounts of monthly contributions.   5   Each
of the stakeholder schemes comprising the GSHP, Stephen Potter’s Pension
Arrangement and the GLAS is Registered, and no assurance, promise or guarantee
(oral or written) has been made or given to any individual of a particular level
or amount of benefits to be provided for or in respect of him under any of the
stakeholder schemes comprising the GSHP and Stephen Potter’s Pension Arrangement
on retirement, death or leaving employment. No pensions liability to or in
respect of Tom Woolven exists other than the obligation to pay the Ex-gratia
Pension (not indexed), and such liability will cease on the death of Tom
Woolven.   6   Each of the Company and the UK Subsidiaries have duly complied
with all applicable legal and administrative requirements relating to
stakeholder pension schemes (as defined in section 1(1) of the Welfare Reform
and Pensions Act 1999).   7   There is no civil, criminal, arbitration,
administrative or other proceeding or dispute (whether before the Pensions
Ombudsman or otherwise) concerning the GSHP or the GLAS or either of the Other
Pension Arrangements by or against the trustees or administrator of the GSHP,
the GLAS or either of the Other Pension Arrangements, the Vendor, the Company
and/or any of the UK Subsidiaries, and so far as the Vendor is aware none is
pending or threatened. The Vendor is not aware of any matter that might give
rise to any proceeding or dispute concerning any of (i) the GSHP, (ii) the GLAS
or (iii) either of the Other Pension Arrangements.   8   Each benefit payable
under the GLAS is at the date of this Agreement insured under a policy effected
with an insurance company.

-70-



--------------------------------------------------------------------------------



 



9   No employee of the Company or of the UK Subsidiaries who came to his
employment as a result of a transfer under the Transfer of Undertakings
(Protection of Employment) Regulations 2006 or predecessor Regulations was
immediately before such transfer accruing benefits in any pension arrangement
providing defined benefits other than lump sum death in service benefits.   10  
No member of the Group has any liability in relation to the Proceeds Allocation
Agreement referred to in the sale and purchase agreement dated 18 January 2006
relating to certain issued shares in Helix Industries Ltd, Calumet Ltd, Rainbow
C, Inc., Anglehawk Ltd, Form Fittings Ltd, Powerplan Systems Ltd, Minortravel
Ltd and Finplot Ltd, Univisions — Crimson Holdings Inc., and Remrock Trading Ltd
between inter alia Finance Holdings Limited, the Vendor and Vector Industries
Ltd.

-71-



--------------------------------------------------------------------------------



 



Part 7: Pension arrangements relating to the non-UK Subsidiaries

1   Save for any non-UK subsidiary pension schemes disclosed in the Disclosure
Documents, there is not in operation as at the date of this Agreement, nor has
there been in operation in the period since 1 August 2000, nor has any proposal
been announced by any of the non-UK Subsidiaries to enter into or establish, any
agreement or arrangement for the payment by any of the non-UK Subsidiaries of,
or payment by any of the non-UK Subsidiaries of, a contribution towards, a
pension, allowance, lump sum or other similar benefit on retirement, death or
ill-health for the benefit of, or in respect of, any Employee or former employee
of any of the non-UK Subsidiaries. None of the non-UK Subsidiaries has a current
obligation to make any payments in relation to any pension arrangements.   2  
All amounts due in respect of any non-UK subsidiary pension schemes disclosed in
the Disclosure Documents from any of the non-UK Subsidiaries have been paid in
accordance with applicable statutory requirements.   3   The Disclosure
Documents contain details of the basis on which any of the non-UK Subsidiaries
have undertaken to contribute to any non-UK subsidiary pension schemes disclosed
in the Disclosure Documents.   4   No assurance, promise or guarantee (oral or
written) has been made or given to any individual of a particular level or
amount of benefits to be provided for or in respect of him under any non-UK
subsidiary pension schemes disclosed in the Disclosure Documents, on retirement,
death or leaving employment.   5   Each of the non-UK Subsidiaries have duly
complied with all applicable legal and administrative requirements relating to
any non-UK subsidiary pension schemes disclosed in the Disclosure Documents.   6
  There is no civil, criminal, arbitration, administrative or other proceeding
or dispute concerning any non-UK subsidiary pension schemes disclosed in the
Disclosure Documents by or against the trustees or administrator of any non-UK
subsidiary pension schemes disclosed in the Disclosure Documents, the Vendor,
and/or any of the non-UK Subsidiaries, and so far as the Vendor is aware none is
pending or threatened. The Vendor is not aware of any matter that might give
rise to any proceeding or dispute concerning any non-UK subsidiary pension
schemes disclosed in the Disclosure Documents.

-72-



--------------------------------------------------------------------------------



 



Part 8: Intellectual Property and Information Technology

1   Intellectual Property       Registered IP   1.1   Details of all registered
Intellectual Property owned by the Company and/or the Subsidiaries are included
in the Disclosure Documents. All such rights are owned by the company identified
as the proprietor of the relevant right in the Disclosure Documents and are free
from all charges save for the Composite Guarantee and Debenture dated 13
March 2006.       Licensed IP   1.2   Details of all written licences of
Intellectual Property to which the Company or the Subsidiaries is a party to and
that is material to the Business are included in the Disclosure Documents.      
Infringement by the Company   1.3   The Company and the Subsidiaries have not
received any written notice in the 24 months prior to the date of this Agreement
alleging that the principal services dealt in and/or the goods supplied by the
Subsidiaries infringe the Intellectual Property of any third party.      
Infringement by third parties   1.4   In the 24 months prior to the date of this
Agreement no third party has infringed, is infringing, or is threatening to
infringe, in any material respect, any Intellectual Property owned by the
Subsidiaries which are material to the Business.   2   Information technology  
    IT disruption   2.1   There has been no failure or breakdown in the six
months prior to the date of this Agreement of any information technology
infrastructure used in the Business by the Subsidiaries that has caused any
material disruption to the business of the Subsidiaries.       Material
agreements   2.2   Details of all material agreements relating to Information
Technology which any of the Subsidiaries is a party to (and which, for these
purposes, shall not include standard software packages) is included in the
Disclosure Documents and all such Information Technology referred to therein is
legally and beneficially owned by the Company or, in relation to software, owned
by or licensed to the Company.   3   Data Protection   3.1   Sparex Limited and
Spenco Engineering Co. Limited are registered under the Data Protection Act
1998.   3.2   In the 24 months prior to the date of this Agreement, neither the
Company nor the Subsidiaries has received a notice from the Information
Commissioner alleging breach by it of the Data Protection Act 1998, or any
equivalent legislation in any jurisdiction.

-73-



--------------------------------------------------------------------------------



 



Part 9: Property and Environmental

1   Property       General   1.1   The particulars of the Properties specified
in Parts 1, 2 and 3 of Schedule 3 are true and accurate in all material
respects.   1.2   The Company and the Subsidiaries do not own or have any
interest or right in any land or building other than in relation to any of the
Properties, and the Company and/or the Subsidiaries have not entered into any
legally binding agreement for the purchase of any such interest.   1.3   The
Company and/or each Subsidiary named as registered proprietor (or owner or
tenant as the case may be) of each of the Properties is the sole legal and
beneficial owner of the Properties and has good title to or a valid leasehold
interest in (or has analogous property rights under applicable Law), all Owned
Real Property and Leased Real Property, as the case may be, used by it.   1.4  
The Vendor has disclosed all material documents and information relating to the
Properties which it has in its possession and to the extent it is in possession
of documents, each such document is a true and complete copy of the original.  
1.5   Any management fees payable by the Company and/or the Subsidiaries
pursuant to the Franchise Agreements have been paid in full on the due dates for
payment.   1.6   In respect of each Leased Real Property and Owned Real
Property:

  (a)   there are no mortgages, charges, legal or equitable, specific or
floating or debentures;     (b)   the Company or the relevant Subsidiary holds
the Property, is in physical possession of the Property on an exclusive basis
and no one is in adverse possession of the same; and     (c)   there are no
material breaches of any statutory requirements.

1.7   All rents due and payable under the Leased Real Properties have been paid
and there is no rent review pending.       Planning and Development   1.8   No
written notice has been received that there is any outstanding enforcement
proceeding, monetary claim or liability in respect of the Properties under the
Planning Acts and there has been no development (within the meaning of the Irish
Planning Acts) carried out on any of the Properties located in Ireland (as
described in Part 3 of Schedule 3) within the past seven years. For the purposes
of this warranty, “development” means including (without limitation), the
carrying out of any works on, in, over or under land or the making of any
material change in the use of any structures or land.       Liabilities   1.9  
There is no actual or contingent liability on the part of the Company and/or the
Subsidiaries in respect of any other property other than the Properties arising
out of any lease, agreement for lease or licence including any actual or
contingent liability arising out of:

  (a)   any estate or interest previously held by the Company and/or any of the
Subsidiaries as original lessees or underlessee; or     (b)   any covenant made
by the Company and/or the Subsidiaries in favour of any lessor or any guarantee
given by the Company and/or any of the Subsidiaries in relation to a lease or
underlease.

-74-



--------------------------------------------------------------------------------



 



    Disputes   1.10   No written notice, claim, demand, proceedings, or dispute
in respect of any of the Properties has been received.   2   Environment   2.1  
The Company and the Subsidiaries comply with all applicable Environmental Law in
all material respects, and the Company and the Subsidiaries have not received
any written notice of any actual, pending or threatened actions by regulatory
authorities or third parties in respect of any alleged non-compliance with or
liability under Environmental Law.   2.2   The Company and the Subsidiaries have
obtained all Environmental Permits for the operation of the Business and comply
in all material respects with their terms and conditions.   2.3   The Company
and the Subsidiaries have not disposed of or released in, on or under the
Properties any Hazardous Substance and no Hazardous Substance has migrated to or
from the Properties as a result of the actions of the Company or any of the
Subsidiaries in each case to an extent that would be likely to result in
liability for remedial action under Environmental Law.   2.4   Since 1
January 2004 the only products containing asbestos supplied by or on behalf of
the Company or any Subsidiary are those disclosed in document 17.9 of the Data
Room. The Company and the Subsidiaries are in the process of returning to
suppliers or properly disposing of in accordance with Applicable Laws any such
items still held in stock.   2.5   There are no claims, investigations,
proceedings or regulatory enforcement action, in relation to the supply by the
Company or any Subsidiary of products containing asbestos.   2.6   Save for the
items referred to in warranty 2.4 above which are being returned or disposed of
in accordance with the provisions of warranty 2.4, there are no other products
containing asbestos present at any premises owned or occupied by the Company or
any Subsidiary.

-75-



--------------------------------------------------------------------------------



 



Part 10: Taxation

1   Taxation provisions       Proper provision or reserve has been made in the
Accounts for all Taxation liable to be assessed on the relevant company for the
period in respect of which Accounts relate for such period in accordance with
relevant Company Accounts Standards.   2   Disputes and Tax Returns   2.1  
Within the last three years, each of the Company and the Subsidiaries have made,
given or delivered all material returns, notices, accounts and computations
which were required by law to have been made for the purposes of Taxation and
all such information, returns, notices, accounts and computations supplied to
any Taxing Authority for any purpose were accurate in all material respects.  
2.2   The Company and the Subsidiaries are not and have not been in the last
three years liable to pay any material penalty, interest, supplement, fine,
default surcharge or other similar payment in connection with any Taxation.  
2.3   There is no outstanding dispute with any Taxing Authority and none of the
Company nor the Subsidiaries have been notified that it is the subject of any
non-routine review, audit or investigation by any Taxing Authority.   3  
Payments under deduction of taxation       In the last three years the Company
and the Subsidiaries have deducted or withheld all Taxation required to be
deducted or withheld from any payments made by the Company and/or the
Subsidiaries (as the case may be) and the Company and the Subsidiaries have duly
and punctually complied with any obligation to account for any such Taxation
deducted or withheld to the appropriate Taxing Authority in so far as the time
for so accounting has fallen due.   4   VAT   4.1   The Company and the UK
Subsidiaries are registered for the purposes of VAT (as appropriate).   4.2  
Within the last three years, the Company and the Subsidiaries have complied in
all material respects with all statutory provisions, regulations and notices
relating to VAT and has duly and punctually accounted for and/or paid to the
relevant Taxing Authorities all amounts of VAT which it ought to have so
accounted for and/or paid.   4.3   Neither the Company nor the UK Subsidiaries
have within the last three years been required by any Taxing Authority to give
security or been in default in respect of any period for the purposes of section
59 or 59A Value Added Tax Act 1994.   5   Sparex Limited Compensating
Adjustments   5.1   All Sparex Limited Compensating Adjustments have been
validly made and on a proper basis and have not been, and will not be at any
time on or prior to Completion, revoked, and are consistent with the
computations or calculations made (within the meaning of the Compensating
Adjustment Provisions) by or on behalf of FinanceCo in respect of the relevant
arm’s length provision.

-76-



--------------------------------------------------------------------------------



 



SCHEDULE 5
Purchaser Warranties

1   The Purchaser is a company duly incorporated and validly existing under the
laws of the jurisdiction of its incorporation and has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.   2   The entry into this Agreement by the Purchaser and
consummation by the Purchaser of the transactions contemplated hereby, and the
execution and delivery of the other agreements, documents and instruments to be
executed and delivered by the Purchaser at Completion pursuant to this Agreement
and the transactions contemplated thereby have been duly authorised by all
necessary action on the part of the Purchaser.   3   Save as provided in clause
4 of this Agreement, no consent or approval of, authorisation or order of any
court or any governmental, regulatory or other authority which has not been
obtained or made at the date of this Agreement is or will required by the
Purchaser for the execution or the transfer of any of the shares contemplated by
Agreement.   4   Save as disclosed in writing at the date of this Agreement or
at any time prior to Completion, neither the Purchaser, nor any member of the
Purchaser’s Group, nor any director or officer of a member of the Purchaser’s
Group or any of their respective legal, financial, banking or other professional
advisers is at Completion actually aware of any event which is or would or may
with the passage of time, the giving of notice, the taking of action, or the
failure to take any action, result in a breach of any of the Warranties.   5  
The Purchaser has not:

  (a)   entered into any arrangement or composition for the benefit of its
creditors or any of them nor has it (or its agent or nominee) convened a meeting
of its creditors;     (b)   submitted to its creditors or any of them a proposal
under Part I Insolvency Act 1986;     (c)   entered into any arrangement,
scheme, compromise, moratorium or composition with any of its creditors (whether
under Part I Insolvency Act 1986 or otherwise);     (d)   made an application to
the Court under Part 26 of the Companies Act 2006 or resolved to make such an
application;     (e)   presented a petition for winding up nor has it received
written notice that a petition for winding up has been presented against it
which has not been withdrawn within 14 days, nor has it received written notice
that a winding up order has been made against it or a provisional liquidator
appointed;     (f)   been the subject of a resolution for voluntary winding up
(other than a voluntary winding up while solvent for the purposes of an
amalgamation or reconstruction which has the prior written approval of the other
party) nor has a meeting of its shareholders been called to consider a
resolution for winding up;     (g)   received written notice that an
administrative receiver or receiver appointed in respect of all or any of its
assets or the assets of any guarantor; or     (h)   had a written demand for the
payment of sums due served upon it in accordance with section 123(1)(a)
Insolvency Act 1986 which has not been settled or disputed.

6   The Purchaser:

-77-



--------------------------------------------------------------------------------



 



(a)   has not received notice that it is the subject of an interim order under
Schedule 1B Insolvency Act 1986 nor has it made an application to Court for such
an order;

(b)   has not received notice that it is the subject of an administration order,
nor has a resolution been passed by the directors or its shareholders for the
presentation of a petition for such an order nor has it received written notice
that a petition for such an order been presented or come into force; or

(c)   is not subject to a resolution passed by the directors or the shareholders
for written notice of appointment of an administrator to be filed with the
Court, nor has it received notice that a written notice of appointment of an
administrator been filed with the Court by the holder of a floating charge or by
the company or its directors.

-78-



--------------------------------------------------------------------------------



 



SCHEDULE 6
Limitations on liability under the Warranties

1   Scope and general

1.1   The Purchaser shall not be entitled to claim for any indirect or
consequential loss or loss of profit or for any loss of goodwill after
Completion, whether actual or prospective.

1.2   The Vendor shall only be liable in respect of a Claim if and to the extent
that such Claim becomes a determined Claim which shall mean a Claim:

  (a)   which has been resolved by written agreement between the Vendor and the
Purchaser; or

  (b)   which is the subject of an order as to both liability and quantum made
by a court or tribunal of competent jurisdiction or arbitration where either no
right of appeal lies or the parties are debarred (whether by the passage of time
or otherwise) from exercising such a right.

1.3   Nothing in this Schedule shall have the effect of excluding, limiting or
restricting any liability of the Vendor in respect of a Claim arising as a
result of fraud by the Vendor.

1.4   The Purchaser hereby agrees and undertakes that (in the absence of fraud)
it has no rights against and shall not make any claim against any employee,
director, agent or adviser of the Vendor or the Retained Group or any employee
of the Company and/or the Subsidiaries or whom it may have relied before
agreeing to any term of this Agreement and any other agreement or document
entered into pursuant to this Agreement or entering into this Agreement or any
such other Agreement.

1.5   Each provision of this Schedule 6 shall be read and construed without
prejudice to each of the other provisions of this Schedule 6.

1.6   Nothing in this Agreement shall or shall be deemed to relieve or abrogate
the Purchaser of any common law or other duty to mitigate any loss or damage

1.7   Where it is necessary to determine whether a monetary limit or threshold
set out in paragraph 6 has been reached or exceeded (as the case may be) and the
value of the relevant Claim or Claims is expressed in a currency other than
pounds sterling, the value of each such Claim shall be translated into pounds
sterling at the prevailing exchange rate applicable to that amount of that
non-sterling currency by reference to middle-market rates quoted by Royal Bank
of Scotland plc at the opening of business in London on the date of receipt by
the Vendor of written notification from the Purchaser in accordance with
paragraph 3.3 of the existence of such Claim or claim under the Tax Deed or, if
such day is not a Business Day, on the Business day immediately preceding such
day.

2   Cap on liability

    The aggregate liability of the Vendor (together with any costs and expenses
of recovery) in respect of all and any Claims and claims under the Tax Deed
(other than claims under the Warranties contained in paragraphs 1 to 6 of Part 1
(Title and Capacity) of Schedule 4) shall not exceed a sum equal to 20% (twenty
per cent) of the aggregate of the Consideration paid to the Designated Account
pursuant to clause 7.1(b) and 20% (twenty per cent) of the sum equal to the
Intra-Group Indebtedness paid to the Designated Account pursuant to clause
7.1(c).

-79-



--------------------------------------------------------------------------------



 



3   Time limits for making Claims

3.1   No Claim may be made against the Vendor unless notice (complying with the
provisions of paragraph 3.3 below) of such Claim is served on the Vendor in
writing as soon as practicable after the Purchaser becomes aware of the
circumstances giving rise to a Claim and, in any event:

  (a)   in the case of a Claim under the Tax Warranties, before the date falling
four years after Completion; and     (b)   in the case of any other Claim before
30 June 2012, provided that, subject to paragraphs 4 (Right to remedy), 5
(Contingent liabilities), 11 (Conduct of Claims) and 12 (Insurance policies),
the liability of the Vendor shall, subject to clause 3.2 below, cease absolutely
unless within six months of service of such notice legal proceedings in respect
of such Claim have been properly issued and validly served on the Vendor.

3.2   If the Purchaser has, in accordance with paragraph 3.1, given notice of a
Claim prior to the date falling four years after Completion or 30 June 2012 (as
the case may be) and the Company or any Subsidiary has made a claim against its
insurers as contemplated by paragraph 12.1, the six month period referred to in
paragraph 3.1 in which legal proceedings have to be issued and validly served
shall be a period commencing on the date that notification of the Claim has been
given to the Vendor in accordance with paragraph 3.1 and ending 12 months after
service of such notice or, if earlier, the date when the claim against the
insurer has been settled with the insurer or a judgement against the insurer has
been obtained in a court of competent jurisdiction in respect of the amount
claimed from the insurer.

3.3   A notice of Claim shall specify in reasonable detail the specific matter
in respect of which the Claim is made and a calculation of the amount claimed
(detailing the Purchaser’s calculation of loss thereby alleged to have been
suffered by it or the relevant member of the Purchaser’s Group).   4   Right to
remedy       The Vendor shall not be liable for any Claim if the alleged breach
which is the subject of the Claim is capable of remedy, and is remedied to the
reasonable satisfaction of the Purchaser by the Vendor within 60 days of the
date on which the notice in paragraph 3.1 above is received by the Vendor (and
the Purchaser agrees to use all reasonable endeavours to assist and to procure
the assistance of the Company in remedying such breach at the reasonable cost of
the Vendor).   5   Contingent liabilities       No Claim may be made against the
Vendor based upon a liability which is contingent unless and until such
contingent liability becomes an actual liability.   6   Threshold and de minimis
  6.1   The Vendor shall not be liable in respect of any Claim or any claim
under the Tax Deed unless the aggregate liability for all Claims and claims
under the Tax Deed exceeds the sum of £700,000 (taking no account of any Claims
or claims under the Tax Deed referred to in paragraph 6.2 below), in which case
the Vendor shall be liable for the entire amount and not merely the excess.  
6.2   In calculating liability for Claims and claims under the Tax Deed for the
purposes of paragraph 6.1 above, any Claim or claim under the Tax Deed which is
less than the sum of £70,000 (excluding interest, costs and expenses) shall be
disregarded.   6.3   For the purposes of paragraphs 6.1 and 6.2, where a Claim
or claim under the Tax Deed relates to more than one event, circumstance, act or
omission which event, circumstance, act or omission would separately give rise
to a Claim or claim under the Tax Deed, such claim shall be treated as a
separate Claim or claim under the Tax Deed (as applicable) in respect of each
such event, circumstance, act or omission.

-80-



--------------------------------------------------------------------------------



 



7   Changes in legislation   7.1   The Vendor shall not be liable in respect of
a Claim if such Claim would not have arisen but for, or is increased directly or
indirectly as a result of:

    (a)   the passing of, or a change in, a law, rule, regulation,
interpretation of the law or administrative practice of a government,
governmental department, agency or regulatory body in any case occurring on or
after the date of this Agreement; or       (b)   an increase in the Taxation
rates or an imposition of Taxation in each case not actually or prospectively in
force at the date of this Agreement; or       (c)   the change by statute or by
any regulatory or other body of any accounting policy or a change in the
application of any accounting policy or estimation technique in the preparation
of financial statements by the Purchaser or any member of the Purchaser’s Group.

8   Acts of Purchaser   8.1   The Vendor shall not be liable in respect of a
Claim if such Claim is attributable to, or is increased directly or indirectly
as a result of:

    (a)   any act, omission, transaction or arrangement carried out at the
request of or with the approval of the Purchaser before or at Completion; or    
  (b)   any voluntary act or omission effected by any member of the Purchaser’s
Group after Completion or otherwise than pursuant to a legally binding
commitment entered into before Completion or otherwise than in the ordinary
course of business; or       (c)   any breach by the Purchaser of any of its
obligations under this Agreement or any of the documents referred to or
incorporated in it or any obligations entered into pursuant thereto; or    
  (d)   any reorganisation or change in ownership of any member of the
Purchaser’s Group on or after Completion; or       (e)   any change in the basis
of accounting, tax computation or trading of any member of the Purchaser’s Group
after Completion.

9   Mitigation       The Purchaser shall procure that, and shall procure in
respect of each member of the Purchaser’s Group that, all reasonable steps are
taken by it and each member of the Purchaser’s Group and all reasonable
assistance is given by it and each member of the Purchaser’s Group to avoid or
mitigate any loss or liability (without prejudice to any similar obligation
existing at law generally or any other specific term of this Agreement) which
might give rise to any Claim.   10   Recovery from another person       Prior
recovery   10.1   If the Purchaser, or any member of the Purchaser’s Group,
recovers (whether by payment, discount, credit, relief or otherwise) from a
third party an amount which relates to the Claim, that amount (less any
reasonable costs incurred in obtaining such recovery and less any Taxation
attributable to the recovery after taking account of any tax relief available in
respect of any matter giving rise to such Claim) shall to that extent reduce or
satisfy, as the case may be, such Claim.

-81-



--------------------------------------------------------------------------------



 



    Subsequent recovery   10.2   If the Vendor pays an amount in respect of a
Claim and the Purchaser, or any member of the Purchaser’s Group, subsequently
recovers (whether by payment, discount, credit, relief or otherwise) from a
third party an amount which relates to such Claim, the Purchaser shall procure
that the relevant member of the Purchaser’s Group shall pay to the Vendor an
amount equal to the lesser of the amount recovered from the third party less any
reasonable costs and expenses incurred in obtaining such recovery and the amount
previously paid by the Vendor to the Purchaser.   11   Conduct of Claims      
Access to and preservation of information   11.1   If the Purchaser or a member
of the Purchaser’s Group becomes aware of any Claim or a claim under the Tax
Deed or any matter or circumstance which might give rise to a claim or of an
entitlement to recover (whether by payment, discount, credit, relief or
otherwise) from a third party an amount which relates to the subject matter of a
Claim or a claim under the Tax Deed, the Purchaser shall and shall procure that
the relevant one of the Company and/or the Subsidiaries shall:

    (a)   within 10 Business Days of such claim coming to the notice of the
Purchaser give written notice thereof to the Vendor specifying the nature of the
possible claim in reasonable detail;       (b)   subject to the proviso at the
end paragraph 11.1(d), not make any admission of liability, agreement or
compromise to or with the said third party without the prior agreement in
writing of the Vendor;       (c)   give the Vendor and their professional
advisers reasonable access during normal business hours to the Properties and to
any relevant chattels, accounts, documents and records within the possession or
control of the Purchaser to enable the Vendor and their professional advisers to
examine such chattels, accounts, documents and records and to take copies and
photographs thereof at its own expense. Provided that the rights of the Vendor
under this paragraph (c) shall be subject to any confidentiality restriction
contained in this Agreement or any other document to which the Vendor is a party
and be suspended during any period during which the Purchaser or any member of
the Purchaser’s Group and the Vendor is involved in any dispute relating to any
member of the Purchaser’s Group (but such suspension shall only take effect from
the date on which formal legal proceedings are initiated in relation to such
dispute), provided that such suspension:

  (i)   shall only extend to any matter which is the subject of such dispute;  
  (ii)   shall not operate to the extent that the Vendor requires access to any
information for the purposes of complying with any requirements of law or of the
Stock Exchange or of any other relevant national or supra-national regulatory,
governmental or quasi-governmental authority; and     (iii)   shall not operate
to restrict or adversely affect any rights of discovery or any similar or other
rights arising out of or relation to any litigation or similar proceedings which
the Vendor would otherwise have; and

    (d)   take such action with such third party as the Vendor may reasonably
request to avoid, dispute, resist, compromise or defend any such claim provided
that neither the Purchaser nor any member of its Group shall be obliged to
defend any legal proceedings in relation to any such claim except:

-82-



--------------------------------------------------------------------------------



 



  (i)   following a reference to leading counsel in accordance with paragraph
11.3 and the obtaining of an opinion from such counsel in accordance with
paragraph 11.4(a); and     (ii)   where to do so would not, in the opinion of
the Purchaser acting reasonably, be materially detrimental to the business or
reputation of it or its Affiliates.

11.2   The Vendor shall indemnify the Purchaser and each member of its Group
with all reasonable costs, charges and expenses incurred by it in complying with
its obligations under the foregoing provisions of this paragraph 11.

11.3   In the event that the Purchaser is required under the foregoing
provisions of this paragraph 11 to make a reference to counsel, the Purchaser
shall seek the opinion of such leading counsel (or similar person in the
jurisdiction in which the relevant claim is being made) as the Purchaser and the
Vendor may agree within 10 Business Days after such request is made by the
Purchaser or (failing such agreement within such time) as the President for the
time being of the Law Society in England and Wales (or a similar officeholder in
the organisation in the jurisdiction in which the relevant third party claim is
being made which most closely approximates to the Law Society’s function of
representing the legal community in such jurisdiction) may nominate on the
application of the Purchaser or the Vendor (“Leading Counsel”) as to the merits
of the relevant third party claim and who shall be Queen’s counsel of good
standing and of at least 10 year call. The opinion of Leading Counsel shall be
sought on the following basis:

    (a)   Leading Counsel shall be instructed jointly by the Vendor’s Solicitors
and the Purchaser’s Solicitors who shall be jointly instructed by the Purchaser
and the Vendor; and       (b)   the fees and expenses of Leading Counsel shall
be borne by the Vendor.

11.4   If the opinion of Leading Counsel is that:

    (a)   the Purchaser or the relevant member of the Purchaser’s Group (as
appropriate) has a more than 50 per cent chance of succeeding in defending the
relevant claim made by, the relevant third party in whole or in part:

  (i)   the Purchaser or the relevant member of the Purchaser’s Group (as
appropriate) shall either, take such steps as are so reasonably required by the
Vendor; or     (ii)   the Purchaser shall waive all rights it may have to make
any Claim in relation to the subject matter relevant Claim; or

    (b)   the Purchaser or the relevant member of the Purchaser’s Group (as
appropriate) has a less than 50 per cent chance of succeeding in defending the
relevant claim made by, the relevant third party, the Purchaser or the relevant
member of the Purchaser’s Group (as appropriate) shall not be required to defend
any legal proceeding under the foregoing provisions of this paragraph 11.

11.5   The parties agree that the foregoing provisions of this paragraph 11
shall not apply to the Warranties contained paragraphs 1 to 6 in Part 1 (Title
and Capacity) of Schedule 4.

12   Insurance policies

12.1   In respect of any matter which would give rise to a Claim, if the Company
and/or its Subsidiaries is entitled to claim under any policy of insurance (or
would have been so entitled had the Purchaser or the Company and/or any of its
Subsidiaries maintained in force the policies of insurance maintained by or on
behalf of the Company and/or its Subsidiaries immediately prior to Completion or
policies providing equivalent cover thereto), then no such matter shall be the
subject of a Claim unless and until the Purchaser or, as the case may be, the
relevant member of the Purchaser’s

-83-



--------------------------------------------------------------------------------



 



    Group shall have made a claim against its insurers and used reasonable
endeavours to pursue such claim and such claim has been settled or rejected by
such insurer; and any such insurance claim (or any claim which could have been
made had such policies or their equivalents been maintained as aforesaid) shall
be dealt with in accordance with paragraph 10.1 (Prior recovery) and paragraph
10.2 (Subsequent recovery).   13   Purchaser’s knowledge   13.1   The Vendor
shall not be liable for any Claim under this Agreement if and to the extent that
any of the Purchaser or any member of the Purchaser’s Group or any director of a
member of the Purchaser’s Group or any of their respective legal, financial,
banking or other professional advisers were aware at the date of this Agreement
(or ought reasonably to have been aware having regard to the nature and type of
investigations, enquiries, searches, inspections and other due diligence carried
out by or on behalf of any of them) of the facts, matters, events or
circumstances which are the subject matter of the Claim.   13.2   The Purchaser
represents and warrants that, save as disclosed in writing prior to Completion,
neither the Purchaser, nor any member of the Purchaser’s Group, nor any director
or officer of a member of the Purchaser’s Group or any of their respective
legal, financial, banking or other professional advisers is at Completion aware
of any event which is or would or may with the passage of time, the giving of
notice, the taking of action, or failure to take any action, result or may
result in a breach of any of the Warranties.   14   Allowance, provision or
reserve in the Accounts and/or Management Accounts and/or UK Unaudited Accounts

      No matter shall be subject to a Claim to the extent that:

     (a)   allowance, provision or reserve in respect of such matter shall have
been made in the Accounts and/or Management Accounts and/or UK Unaudited
Accounts or such matter was referred to in the notes thereto; or        (b)  
such matter has been included in calculating creditors or deducted in
calculating debtors in the Accounts and/or Management Accounts and/or UK
Unaudited Accounts and (in the case of creditors or debtors) is identified in
the records of the Company or shall have been otherwise taken account of or
reflected in the Accounts and/or Management Accounts and/or UK Unaudited
Accounts.

15   Disclosure Letter and Supplementary Disclosure Letter       No Claim may be
made against the Vendor to the extent that the subject matter of any Claim is
fairly disclosed (as defined in clause 9.1 of this Agreement) in the Disclosure
Letter and/or any of the Disclosure Documents and in respect of events and
circumstances following the date of this Agreement only, the Supplementary
Disclosure Letter (if any).   16   Matters prior to 21 April 2000       No Claim
or any claim under the Tax Deed may be made against the Vendor to the extent
that such Claim relates to a liability that arose directly or indirectly from a
matter, fact or circumstance prior to 21 April 2000.   17   No double recovery  
17.1   No liability shall attach to the Vendor by reason of any breach of any of
the Warranties to the extent that the same loss has been recovered by the
Purchaser under any other Warranty or term of this Agreement or any other
document entered into pursuant hereto and accordingly the Purchaser may only
recover once in respect of the same loss.

-84-



--------------------------------------------------------------------------------



 



17.2   In calculating the liability of the Vendor for any breach of the
Warranties there shall be taken into account the amount by which any Taxation
for which the Company and/or the Subsidiaries or the Purchaser is now or in the
future accountable or liable to be assessed is reduced or extinguished as a
result of the matter giving rise to such liability.   18   Net benefit       The
Vendor shall not be liable for any Claim to the extent that the subject of the
Claim has been or is made good or is otherwise compensated for without cost or
loss to the Purchaser’s Group or to the Company or any Subsidiaries.   19  
Transferability of rights       This Agreement shall be actionable only by the
Purchaser and no other party shall be entitled to make any Claim or take any
action whatsoever against the Vendor under or arising out of or in connection
with this Agreement.   20   Pensions, Property, Environment, Intellectual
Property, Employment and Tax   20.1   No Claim may be made against the Vendor
under this Agreement:

  (a)   (save pursuant to the Warranties contained in Parts 6 and 7 of
Schedule 4) to the extent that the Claim relates to or is in connection with any
matter concerning the GSHP, GLAS and/or pensions and the Purchaser acknowledges
and agrees that none of the Warranties shall or shall be deemed to be, whether
directly or indirectly, a warranty in respect of the GSHP, GLAS or pension
matters and that the Vendors makes no other warranty in respect of pension
matters; or     (b)   (save pursuant to the Warranties contained in Part 9 of
Schedule 4) to the extent that the Claim relates to or is in connection with any
matter concerning Property and the protection or pollution of the Environment,
the Purchaser acknowledges and agrees that none of the Warranties shall or shall
be deemed to be, whether directly or indirectly, a warranty in respect of
Property and Environment matters and that the Vendors makes no other warranty in
respect of Property and Environment matters; or     (c)   (save pursuant to the
Warranties contained in Part 8 of Schedule 4) to the extent that the Claim
relates to or is in connection with any matter concerning Intellectual Property
and/or information technology and the Purchaser acknowledges and agrees that
none of the Warranties shall or shall be deemed to be, whether directly or
indirectly, a warranty in respect of Intellectual Property and/or information
technology matters and that the Vendors makes no other warranty in respect of
Intellectual Property and/or information technology matters;     (d)   (save
pursuant to the Warranties contained in the following Parts of Schedule 4:

    (i)   Part 3: Warranty 9 only, Part 4: Warranties 5.4 and 12.1 to 12.3 only
and Parts 5, 6, 7; and       (ii)   (in each case only in respect of claims
concerning Health and Safety Law) Part 4: Warranties 4, 5.3 and 7.2 only and
Part 9: Warranties 2.4 to 2.6 only),

      to the extent that the Claim relates to or is in connection with any
matter concerning employment and/or employees and the Purchaser acknowledges and
agrees that none of the other Warranties shall or shall be deemed to be, whether
directly or indirectly, a warranty in respect of employment matters and that the
Vendor makes no other warranty in respect of employment matters; or

-85-



--------------------------------------------------------------------------------



 



  (e)   (save pursuant to the Warranties contained in Part 10 of Schedule 4) to
the extent that the Claim relates to or is in connection with any matter
concerning Tax and the Purchaser acknowledges and agrees that none of the other
Warranties shall or shall be deemed to be, whether directly or indirectly, a
warranty in respect of Tax and that the Vendor makes no other warranty in
respect of Tax.

21   Subsequent disposal       The Vendor shall not be liable to satisfy any
claim which is made after the Company ceases to be a subsidiary of the Purchaser
or if any shares in the relevant Company are quoted on any stock exchange.   22
  Value Added Tax   22.1   As soon as reasonably practicable after the date of
this Agreement, the Vendor shall procure that (if one has not already been made)
an application shall be made to HM Revenue & Customs pursuant to section 43B
VATA for the exclusion of each of the Company and the Subsidiaries from
membership of the same VAT groups as the Vendor (or an associate of the Vendor)
for the purposes of section 43B VATA (the “Vendor VAT Groups”) and for such
exclusion to take effect on Completion or if HM Revenue & Customs do not permit
this, at the earliest date following Completion permitted by section 43B VATA.  
22.2   Pending the taking effect of such application and for so long thereafter
as may be necessary, each of the Vendor and the Purchaser shall procure that
such information is provided to the other as may be required to enable the
continuing representative member of the Vendor VAT Groups to make all the
returns required of it in respect of the Vendor VAT Groups.   22.3   When the
exclusion takes effect after Completion, the Vendor and the Purchaser shall
procure that such payments shall be made between such representative member and
the Company and Subsidiaries as may be appropriate to ensure that the resulting
position of each of the Company and Subsidiaries concerned is as close as
possible to the position which would have obtained if such application or
applications had taken effect on the date of Completion.   22.4   The parties to
this Agreement undertake that they will on request promptly supply or procure
that there is supplied to the other parties all information, particulars and
access to and copies of records reasonably relevant to any liability of the
parties under this paragraph 22.   22.5   The deeming provisions of
Section 43(1) VATA shall be disregarded in determining for the purposes of this
paragraph 22 what supplies or acquisitions or importations have been made or are
deemed to have been made by or to any person.   23   Taxation       The
provisions of paragraphs 7, 8, 10, 14, 17 and 18 of this Schedule 6 shall not
apply in respect of any Claim under any of the Tax Warranties.

-86-



--------------------------------------------------------------------------------



 



SCHEDULE 7
Conduct of Business before Completion

1   Alter its share capital or the rights attaching to any of its shares;   2  
Create, allot, issue, redeem, purchase, consolidate, convert or subdivide any
share or loan capital or any securities convertible into shares or grant any
options for the issue of any such securities.   3   Send any notice to its
shareholders or pass any shareholder resolution (in each case otherwise than may
be required by rule, law or regulation).   4   Subscribe or otherwise acquire,
or dispose of any shares in the capital of any company.   5   Acquire or dispose
of the whole or part of the undertaking of it or of any other person, firm or
company.   6   Declare or pay any dividend or make any other distribution save
for a net increase of the loan owing to Sparex Limited by FinanceCo not
exceeding the sum of £870,000, in cash, or accrual of interest on the loan owing
from the Company to FinanceCo or the levy of management charges by Vector
Industries Limited on any of the Company and/or the Subsidiaries to the extent
that any such dividend or distribution is paid on or prior to 26 November 2010.
  7   Create any mortgage, charge, pledge, lien, assignment, hypothecation, or
other security interest upon or over the whole or any part of its assets.   8  
Borrow monies (other than by way of its agreed overdraft facility), accept
credit (other than normal trade credit), make payments out of or drawings on its
bank accounts (other than in the ordinary and usual course) or make any loan or
repay any loan or financial facility (in each case, other than in the ordinary
course of business) save to the extent that FinanceCo increases the loan owing
to Sparex Limited by a sum not exceeding £870,000, in cash on or prior to 26
November 2010 or there is any movement (either an increase or decrease as the
case may be) in the loan owing by FinanceCo to Sparex Limited provided that the
result of such movement is nil on the Completion Date.   9   Authorise the
cessation of the use of the name “Sparex” as it is being used by the Business at
the date of this Agreement.   10   Vary the terms of appointment or employment
of any officer or any of the Key Employees, increase or vary the remuneration,
pension rights or other benefits of any such officer or Key Employee, or appoint
or dismiss any officer or such Key Employee.   11   Dismiss any Key Employee
other than for gross misconduct and/or summarily dismiss any such employee.   12
  Vary materially any terms of any of its policies of insurance or knowingly
take any action which invalidates any of its policies of insurance.   13   Make
any change to its auditors or its bankers or change its accounting reference
date or accounting policies, except where such change is recommended by its
auditors as a consequence of a change in generally accepted accounting practices
or policies applicable to companies carrying on businesses of a similar nature,
or as a consequence of a change in law.   14   Adopt any new pension scheme or
amend the terms of an existing pension scheme.   15   Propose any scheme or plan
of arrangement, reconstructions, amalgamation or demerger.   16   Make any
proposal for the winding-up or liquidation of any member of the Group.

-87-



--------------------------------------------------------------------------------



 



17   Not collect or release trade receivables which become due to any member of
the Group other than in the ordinary and normal course of Business in accordance
with past practice.   18   Make any payment otherwise than on arm’s length basis
other than such payments that are made in the ordinary course of business as it
is carried out at the date of this Agreement or save to the extent that
FinanceCo increases the loan owing to Sparex Limited by a sum not exceeding
£870,000, in cash and any such payment to FinanceCo is made on or prior to 26
November 2010.   19   Amend or terminate any material contract or commitment
with suppliers or customers or Information Technology service providers other
than in the ordinary course of business.   20   Commence or conduct any
litigation so commenced by it (save for the collection of debts arising in the
ordinary course of business) or settle or compromise any claim or dispute, other
than, in each case, such action that is required and would be carried out in the
ordinary course of business but for the application of the terms of this
paragraph.   21   Engage any employee on terms that either his contract cannot
be terminated by three months’ notice or less or his emoluments and/or
commissions or bonuses are or are likely to be at the rate of £50,000 per annum
or more or increase the emoluments and/or commissions or bonuses or any employee
to more than £50,000 per annum or vary the terms of employment of any employee
earning (or so that after such variation he will, or is likely to earn) more
than £50,000 per annum.   22   Save for continuing to negotiate the agreements
for leases and renewal of leases disclosed in the Data Room where such
negotiations are concluded on market terms, agree to lease or share possession
or occupation of any Property held or occupied by a member of the Group or amend
the terms of any existing lease in respect of a Property.   23   Enter into any
agreement to licence or part with or share the Intellectual Property in the
Trade Marks or the Sparex catalogues, fail to maintain the registration of the
Domain Names or transfer the Websites or the Domain Names to any other person.  
24   Enter into any contract or binding commitment to do any of the acts or
matters referred to in this Schedule 7.

-88-



--------------------------------------------------------------------------------



 



                 
ATTESTATIONS
               
 
               
Executed and delivered as a deed
    )          
 
               
by RUBICON PARTNERS
    )     Designated member    
 
               
INDUSTRIES LLP
    )          
 
               
acting by its designated members
    )          
 
               
in the presence of:
    )          
 
               
 
          Designated member    

-89-



--------------------------------------------------------------------------------



 



         
Executed as a deed by AGCO INTERNATIONAL HOLDINGS BV
acting by:


/s/ R. N. Batkin
       
 
       
[signature of director]


R. N. Batkin
       
 
       
[print name of director]
       
 
       
Director
       
 
       
in the presence of:


/s/ Joanne Ray
       
 
       
[signature of witness]


Joanne Ray
       
 
       
[print name of witness]
       
 
       
Address
       
 
       
 
       
 
       

Occupation



       
 
       

-90-